        Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 1 of 169




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

M.J., et al.,                                        )
                                                     )
                               Plaintiffs,           )
                                                     )
        - against -                                  )
                                                         Civ. No. 1:18-cv-1901 (EGS)
                                                     )
The District of Columbia, et al.,                    )
                                                     )
                               Defendants.           )
                                                     )

                AFFIRMATION OF JASON T. MITCHELL IN SUPPORT OF
                  PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION

        Jason T. Mitchell, an attorney duly admitted to practice law before the United States

District Court for the District of Columbia, affirms the following to be true under penalty of

perjury:

        1.      I am a Special Counsel of the law firm of Schulte Roth & Zabel LLP, co-counsel

for Plaintiffs. As such, I am fully familiar with the facts and circumstances surrounding this action.

        2.      I respectfully submit this affirmation in support of Plaintiffs’ Motion for Class

Certification and Appointment of Class Counsel.

        3.      Attached hereto as Exhibit 1 is a true and correct copy of a document produced in

this litigation bearing Bates numbers MJ-DEF-0017839-94, titled “District of Columbia

Department of Behavioral Health Services, System Transformation, Children’s Mental Health

Services Fiscal Study,” by Frank Rider, MS and Elizabeth Freeman, MSW of the National Center

for Healthy Safe Children, American Institutes for Research, dated February 2019.

        4.      Attached hereto as Exhibit 2 is a true and correct copy of a document titled

“Government of the District of Columbia, Office of Disability Rights: Notice of Solicitation for
      Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 2 of 169




Comments: DC—One Community for All: Olmstead Community Integration Plan, Calendar

Years 2021-2024,” accessed from the District of Columbia’s website on July 19, 2021.

       5.     Attached hereto as Exhibit 3 is a true and correct copy of a document titled

“Olmstead Plan, 2017-2020,” accessed from the District of Columbia’s website on July 19, 2021.


 Dated : New Shoreham, RI                      Respectfully submitted,
         July 19, 2021
                                               /s/ Jason T. Mitchell
                                               Jason T. Mitchell (D.C. Bar No. 1005757)
                                               SCHULTE ROTH & ZABEL LLP
                                               901 Fifteenth Street NW, Suite 800
                                               Washington, D.C. 20005
                                               Tel.: (202) 729-7470
                                               jason.mitchell@srz.com

                                               Co-Counsel for Plaintiffs




                                              2
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 3 of 169




                      EXHIBIT 1
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 4 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 5 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 6 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 7 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 8 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 9 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 10 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 11 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 12 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 13 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 14 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 15 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 16 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 17 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 18 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 19 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 20 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 21 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 22 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 23 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 24 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 25 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 26 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 27 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 28 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 29 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 30 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 31 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 32 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 33 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 34 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 35 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 36 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 37 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 38 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 39 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 40 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 41 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 42 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 43 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 44 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 45 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 46 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 47 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 48 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 49 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 50 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 51 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 52 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 53 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 54 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 55 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 56 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 57 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 58 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 59 of 169
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 60 of 169




                       EXHIBIT 2
      Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 61 of 169




                   GOVERNMENT OF THE DISTRICT OF COLUMBIA

                              OFFICE OF DISABILITY RIGHTS

                      NOTICE OF SOLICITATION FOR COMMENTS

           DC—One Community for All: Olmstead Community Integration Plan
                          Calendar Years 2021-2024

In 2017, Mayor Bowser introduced the District’s Olmstead Community Integration Plan, “DC—
One Community for All 2017-2020” (the Current Plan). Over the past three years, the Current
Plan has solidified the District’s commitment to provide care in the least restrictive setting
appropriate for District residents with disabilities. Continued collaboration among the Current
Plan’s core agencies—the DC Office of Disability Rights (ODR), the Department on Disability
Services (DDS), the Department of Aging and Community Living (DACL), the Department of
Health Care Finance (DHCF), and the Department of Behavioral Health (DBH)—has helped
ensure the District fulfills that commitment. By incorporating person-centered thinking into all
elements of the Current Plan, we can support people with disabilities as they make informed,
self-determined choices about how and where they wish to receive their care.

The purpose of this Notice is to announce a 30-day public comment period commencing on May
3, 2021 for the proposed “DC—One Community for All: Olmstead Integration Plan covering
calendar years 2021-2024” (Proposed Plan).

ODR and its partner agencies have continued working towards creating an even better future
path of community integration in the District by hosting four Olmstead Working Group public
meetings. These meetings were used to gather input and insight on how, together, we improve
upon the Current Plan to continue the transition from institutionalized care for District residents.

As a result of these meetings as well as collaboration with interested stakeholders and
community members, the Olmstead Working Group developed this Proposed Plan for calendar
years 2021-2024. We now invite the public to examine the Proposed Plan and submit comments
to ODR as part of the process to roll out a new multi-year Community Integration Plan to take
effect in calendar year 2021.

Pending development of the next Plan which will be integrated with public comments received
during the review period, the Current Plan will remain in effect and District agencies will
continue their reporting structure under the Current Plan until further notice.

For questions or to request a reasonable accommodation, please contact Abby Volin at
202-727-0287 or abby.volin@dc.gov.




                                                                                                       1
         Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 62 of 169




                                                         Table of Contents

EXECUTIVE SUMMARY .......................................................................................................... 3
  Olmstead Community Integration Planning in the District of Columbia.................................... 3
SECTION I: OVERVIEW ........................................................................................................... 5
  Background ................................................................................................................................. 5
  The Service Structure for People with Disabilities in the District of Columbia ......................... 6
  Improving the Long-Term Services and Supports System ......................................................... 6
  Who Provides These Services? ................................................................................................... 7
SECTION II: PRIORITY AREAS.............................................................................................. 8
  Priority Area 1: Housing .......................................................................................................... 9
    Guiding Principles for Housing: .............................................................................................. 9
    Supporting Our Residents with Living into Community-Based Housing ............................... 9
    Supporting Our Residents with Transitioning into Community-Based Housing .................. 10
    Spreading the Word About Housing Resources .................................................................... 15
    Assessing the District’s Housing Services and Programs ..................................................... 16
    Housing Metrics Tracked by the District Government ......................................................... 17
  Priority Area 2: Health Care and Wellness .......................................................................... 18
    Guiding Principles for Health Care and Wellness: ................................................................ 19
    Supporting Our Residents in Transitioning Out of Institutional Settings ............................. 19
    Providing Home and Community-Based Services to DC Residents with Disabilities.......... 22
    Spreading the Word About Health Care and Wellness Programs ......................................... 26
    Assessing the District’s Health Care and Wellness Services and Programs ......................... 27
    Health Care and Wellness Metrics Tracked by the District Government ............................. 29
  Priority Area 3: Employment ................................................................................................. 35
    Guiding principle for Employment: ...................................................................................... 36
    Supporting District Residents with Disabilities in Obtaining Competitive, Integrated
    Employment........................................................................................................................... 36
    Spreading the Word About Employment Supports ............................................................... 38
    Assessing the District’s Employment Services and Programs .............................................. 39
    Employment Metrics Tracked by the District Government .................................................. 40
SECTION III: New Partners ..................................................................................................... 41
    Guiding Principles for New Partners: ................................................................................... 42
    Supporting District Residents in Connecting with Their Communities ................................ 42
    Access to Public and Private Transportation ......................................................................... 43
    New Partner Metrics Tracked by the District Government ................................................... 45
SECTION IV: CONCLUSION.................................................................................................. 47
Appendix A: Government Agency Contact Information .............................................................. 48
Appendix B: Acronyms ................................................................................................................ 49
Appendix C: Residents Served ..................................................................................................... 51



                                                                                                                                              2
         Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 63 of 169




                                 EXECUTIVE SUMMARY

In the 1999 Olmstead v. L.C. case, the Supreme Court ruled state and local governments could
not discriminate against people with disabilities by excluding them from participating in
government services, programs, or activities under Title II of the Americans with Disabilities Act
(ADA). The ADA’s “integration mandate” requires that these services, programs, and activities
be provided in the most appropriate, integrated setting. A state or territory’s “Olmstead Plan”
demonstrates compliance with the ADA’s integration mandate.

Olmstead Community Integration Planning in the District of Columbia

This document’s purpose is to present the District of Columbia’s proposed Olmstead Community
Integration Plan for Calendar Years 2021 to 2024 to District residents, families, advocates, and
other community stakeholders. The District’s Olmstead Community Integration Plan is a series
of goals and priorities the District is committed to achieving for residents with disabilities to live
in the community, in the most integrated setting possible. The United States Congress has
defined the “most integrated setting” as one that “enables individuals with disabilities to interact
with nondisabled persons to the fullest extent possible.” The District Government defines living
in the community as providing residents with disabilities opportunities to: Work in competitive
and integrated employment opportunities while earning market-rate wages; Build and maintain
meaningful relationships with family, friends and peers, and Live and participate in their
communities as they see fit.

The District’s proposed 2021-2024 Olmstead Community Integration Plan is based on the 1999
mandate in the seminal Olmstead v. L.C. Supreme Court case. In 2007, the Disability Rights
Protection Act1 established the Office of Disability Rights (ODR) as the District’s ADA
compliance office. Since its establishment, ODR has developed and submitted the city’s
Olmstead Community Integration Plan for approval to the Executive Office of the Mayor.
The creation and development of the proposed 2021-2024 Olmstead Community Integration
Plan was a collaborative effort and the result of partnerships with District residents with
disabilities, their family members, disability organizations, and community advocates for
disability rights.




1
    D.C. Code § 2-1431.01.


                                                                                                     3
         Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 64 of 169




This proposed Olmstead Community Integration Plan reflects:
   • Discussions and feedback gathered from four community town halls held in January,
       February, April, and July 2020;
   • Conversations conducted by District Government staff with several advocacy groups and
       individual stakeholders discussing ways to improve service delivery to people with
       disabilities, and;
   • Available data provided by the District’s core Olmstead agencies over the past three
       years, based on the 2017-2020 Olmstead Plan.2

Based on these recent interactions and experiences, the proposed 2021-2024 Olmstead
Community Integration Plan identifies and focuses on three main priorities:
   1. Housing
   2. Health Care and Wellness Supports
   3. Employment

This Plan remains in effect until amended or superseded.




2
    Olmstead Community Integration Plan - DC One Community for All | odr


                                                                                         4
      Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 65 of 169




                                 SECTION I: OVERVIEW
Background

In the 1999 Olmstead v. L.C. case, the Supreme Court ruled state and local governments could
not discriminate against people with disabilities and exclude them from participating in, or
receiving benefits from, government services, programs, or activities under Title II of the
Americans with Disabilities Act (ADA). The ADA’s “integration mandate” requires that these
services, programs, and activities be provided in the most appropriate, integrated setting.

In 2006, the Council of the District of Columbia passed the Disability Rights Protection Act,
which created the Office of Disability Rights (ODR). Under the Act, ODR was given
responsibility for developing and submitting an Olmstead Plan to the Executive Office of the
Mayor. ODR published the District’s first Olmstead Plan in April 2012, and the District
Government has since made numerous revisions based on stakeholder feedback.

In 2015, Mayor Muriel Bowser created the Olmstead Working Group, charged with making
recommendations for revisions to future iterations of the District’s Olmstead Plan. Through this
process, they support the creation of the Olmstead Plan while including a broad array of voices.
The Olmstead Working Group is comprised of representatives from District agencies as well as
District residents with disabilities, their family members, community organizations, and
disability rights advocates.

Under the guidance of ODR, the District Government is presenting the new proposed Olmstead
Community Integration Plan for Calendar Years 2021 to 2024. Staff representatives from the
Internal Services Cluster, the Deputy Mayor for Health and Human Services, and numerous
District agencies have provided substantial contributions, support, and oversight in development
of the proposed 2021-2024 Olmstead Community Integration Plan. The Olmstead Community
Integration Plan is a series of goals and priorities the District is committed to providing residents
with disabilities to live in the community, in the most integrated setting possible, in accordance
with the ADA. ODR will continue coordinating the reporting process required under the
Olmstead Plan and submit recommendations to the Mayor as appropriate.




                                                                                                    5
      Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 66 of 169




Understanding the Service Structure for People with Disabilities in the District of Columbia

District residents with disabilities can have a broad range of medical and personal care needs.
Support needs may include assistance with daily living activities (i.e., preparing meals, managing
medication, housekeeping, etc.) or with major life activities (i.e., eating, bathing, dressing, etc.).
District residents with disabilities also may require help training for, securing a job, and
receiving reasonable accommodations to do the job. These various forms of assistance (also
known as “Long Term Services and Supports,” or LTSS) are most often provided informally
through unpaid caregivers like family and friends. However, the Long-Term Services and
Supports can be provided by professionals who serve people in institutions and in a person’s
home or community-based setting.

Improving the Long-Term Services and Supports System

The District Government is engaged in collaborative efforts in designing and implementing a
seamless process for individuals leaving institutionalized care and accessing Long Term Services
and Supports. Specifically, the District has concentrated its efforts around improved data
collection and tracking a resident’s progress toward integration and independence in meaningful,
understandable ways.

Since the implementation of the 2017-2020 Olmstead Plan, multiple agencies have embraced the
principles of No Wrong Door (NWD), a government-wide program which improved the
eligibility process and providing District residents with accurate information, regardless of where
they enter the system. These NWD efforts were supported by federal grants awarded through the
United States Department of Health and Human Services, Administration on Community Living
and Centers for Medicare and Medicaid Services, as well as a major grant awarded to the DC
Department of Health Care Finance (DHCF) to procure a new, multi-agency case management
system. These system improvements significantly reduced fragmentation and the time it took for
District residents to access services.

In keeping with the No Wrong Door principles, the Centers for Medicare and Medicaid Services
(CMS) issued a final rule effective March 17, 2014, that contains an outcome-oriented definition
of home and community-based services (HCBS) settings (Settings Rule). The federal
regulation’s purpose ensures that people receive Medicaid HCBS in settings that are integrated in
and support full access to the greater community.




                                                                                                    6
      Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 67 of 169




The District maintains two HCBS waiver programs:

   1. Elderly and persons with Physical Disabilities (EPD) Waiver operated and implemented
      by the DHCF and;
   2. Intellectual and Developmental Disabilities (IDD) waiver operated and implemented by
      the Department on Disability Services (DDS).

The District of Columbia developed and steadily implemented an approved Statewide Transition
Plan to ensure that both waiver programs met the requirements of the Settings Rule. EPD and
IDD HCBS Waiver Programs achieved compliance with the Settings Rule by the original CMS
deadline of March 19, 2019.

Who Provides These Services?

The District of Columbia’s service system for people with disabilities is comprised of multiple
government agencies that provide services, public and private institutions that provide residential
care, and local community-based organizations that receive District and Federal Government
funds to provide home and community-based services. All of these components of the District’s
service system are described below.




                                                                                                  7
      Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 68 of 169




                          SECTION II: PRIORITY AREAS

The Olmstead Community Integration Plan will focus on three main priorities between calendar
years 2021 and 2024:

   1. Housing
   2. Health Care and Wellness
   3. Employment




                                                                                               8
          Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 69 of 169




PRIORITY AREA 1: HOUSING

Affordable and accessible housing plays a significant role in transitioning District residents with
disabilities out of institutions and ensuring those at risk from unwanted institutionalization have
the support they need to continue living in the community of their choosing. However, securing
affordable, appropriate housing is often a challenge for people with disabilities whose incomes
may be limited and whose physical needs may be specific.

The demand for affordable and accessible housing exceeds the supply in our Nation’s Capital.
District residents may find community-based housing through the DC Housing Authority
(DCHA), Department of Human Services (DHS)’ homeless services programs, Department of
Behavioral Health (DBH), or at a Department of Healthcare Finance (DCHF)’s Assisted Living
Facility. Non-housing agencies that facilitate or provide housing often partner with the DCHA
to utilize housing vouchers through the local and federal government.

Residents with housing may receive assistance in making accessibility modifications from the
Department of Housing and Community Development (DHCD) and the Department of Aging
and Community Living (DACL). Programs provided through DHCD and DACL allow District
residents with disabilities and the aging population to remain in their homes and communities,
even as their housing needs may become more complex over time.


               Olmstead Community Integration Plan Guiding Principles for Housing

What are the guiding principles embraced in the Olmstead Community Integration Plan for
housing?

               1. District residents live in the neighborhoods and/or communities of their choosing.
               2. District residents can transition into community-based housing that meets their
                  needs.

How does the District support our residents with living in communities of their choosing?

           The Safe at Home and Single-Family Residential Rehabilitation Programs are two
           District programs designed to support residents to live and remain in residential housing.
           DACL’s Safe at Home Program3 promotes community living by providing safety
           adaptations in the homes of qualifying seniors and adults with disabilities. Safe at Home
           provides in-home adaptations to reduce the risk of falls, such as handrails, grab bars,
           bathtub cuts, shower seats, furniture risers, and chair lifts. Additionally, Safe at Home’s

3
    Safe at Home | dacl (dc.gov)


                                                                                                         9
         Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 70 of 169




           Private Security Camera Program allows eligible DC seniors and residents with
           disabilities to receive a private security camera system without cost. This program is
           intended to help deter crime and assist law enforcement with investigations.
           DHCD administers the Single-Family Residential Rehabilitation Program (SFRRP)4.
           The SFRRP grants up to $30,000 in home modifications to eliminate barriers for District
           residents with mobility or other physical impairments. Following Mayor Bowser’s
           COVID-19 Public Health Emergency Order, SFRRP is under a modified operating status
           with staff working remotely. The program has implemented COVID-19 protocols to
           operate safely and accepts program applications through one of DHCD’s Community-
           based Non-Profit Organizations.

How does the District support our residents with transitioning into community-based housing
that meets their needs?

           The District focuses on the following areas to support residents with transitioning into
           community-based housing that meets their needs:
              A. Creation and Preservation of Affordable Housing (DHCD)
              B. Affordable Community-Based Housing (DCHA)
              C. Homeless Services and Supports (DHS)
              D. Community Housing Programs (DBH)
              E. Housing Counseling Services (DHCD)
              F. Assisted Living Facilities (DHCF)

           Together, DHCD, DHS, DC Health, DBH, DHCF, DC Housing Authority, and the DC
           Housing Finance Agency collaborate to provide housing units and services to support the
           Mayor Bowser’s vision. DHCD, DHS, and DOH often work together to provide housing
           and supportive services opportunities through a consolidated Notice of Funding
           Availability (NOFA) process.

A. DHCD Creation and Preservation of Affordable Housing

           DHCD and other District government partners create affordable housing opportunities for
           District residents.




4
    Single Family Residential Rehabilitation Program (SFRRP) | dhcd (dc.gov)


                                                                                                      10
       Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 71 of 169




        DHCD is the designated agency to receive and administer the following entitlement
        funds:
           • Community Development Block Grant Program5;
           • HOME Investment Partnerships Program6; and
           • National Housing Trust Fund Program7.

        In addition, DHCD receives the Emergency Solutions Grant Program (ESG)8 which DHS
        administers, and the Housing Opportunities for People with AIDS Program (HOPWA)9
        which DC Health administers. DHCD also manages the Housing Production Trust
        Fund10, Housing Preservation Fund11, and Low-Income Housing Tax Credits12 to
        produce and preserve affordable housing.

B. DCHA Affordable Community-Based Housing

        DCHA serves low-income residents through traditional affordable housing, tenant- and
        project-based housing vouchers, and mixed-income properties. DCHA owns and
        manages public housing properties located throughout the District at reduced rents for
        low-income families, seniors, and persons with disabilities.

        DCHA is committed to providing equal access to programs for applicants, residents, and
        participants with disabilities. DCHA provides reasonable accommodations including
        modifications to assist with mobility in a unit, common area, or grounds; interpretation
        into ASL or braille; and third-party interaction with DCHA on behalf of persons who are
        mentally impaired.

        Though there is a waiting list for affordable housing in the District of Columbia, residents
        with mobility impairments—particularly those who serve as the head of a household—
        are given preference when a unit becomes available. DCHA also partners with DBH to
        administer the Mainstream Voucher Program, which gives preference to persons with
        disabilities.

        Housing is also provided to residents with or without disabilities through Housing Choice
        Vouchers (“tenant-based vouchers”) or the Moderate Rehabilitation Program (“project-
        based vouchers”).

5
  Community Development Block Grant Program | dhcd (dc.gov)
6
  Home Investment Partnerships (HOME) Program | dhcd (dc.gov)
7
  2020 Housing Production Trust Fund (HPTF) Program Limits | dhcd (dc.gov)
8
  ESG CARES Funding | dhs (dc.gov)
9
  HAHSTA/HOPWA Program | doh (dc.gov)
10
   Housing Production Trust Fund | dhcd (dc.gov)
11
   Housing Preservation Fund | dhcd (dc.gov)
12
   Low Income Housing Tax Credit (LIHTC) Program | dhcd (dc.gov)


                                                                                                 11
           Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 72 of 169




C. DHS Homeless Services and Supports
   DHS provides several programs for people experiencing homelessness. The DHS Family
   Services Administration (FSA) oversees the provision of a wide range of services to
   individuals, families, and youth who are experiencing homelessness or at risk of becoming
   homeless in the District of Columbia, including emergency and ongoing housing support to
   help them transition into or maintain permanent affordable housing. All DHS programs and
   policies are inclusive and are designed to support people with disabilities. This includes
   making connections to needed resources and supporting requests for Reasonable
   Accommodations in accordance with the Americans with Disabilities Act (ADA).

       FSA Programs and Services include:
       • Permanent Supportive Housing (PSH) Program: This program provides permanent
          housing and supportive services designed to provide greater housing stabilization,
          maximum levels of self-sufficiency, and an overall better quality of life for the most
          vulnerable people experiencing homelessness. The PSH Program is designed for
          “chronically homeless” individuals, defined as individuals who have been experiencing
          homelessness for at least one year or have experienced homelessness on four separate
          occasions in the past three years. or those who are residing in an institution and have one
          or more of the following conditions: substance use disorder, serious mental illness,
          developmental disability, post-traumatic stress disorder, traumatic brain injury, or chronic
          physical illness or disability.13 In addition to housing, the PSH Program provides
          participants with case management and connection to supportive services.

       •   Pandemic Emergency Program for (Medically) Vulnerable Individuals (PEP-V)
           Program: This program exists to protect those experiencing homelessness who are at
           highest risk for severe complications or death if they contract COVID-19. The PEP-V
           Program provides private room accommodations at several hotel sites. The program
           allows medically vulnerable individuals who would otherwise be residing in congregate
           shelters or living on the streets to reduce their level of exposure to COVID-19. DHS
           works through its PSH Program to transition PEP-V clients to permanent housing, using
           PSH providers to provide case management services, help them navigate the process of
           finding a unit, applying for the unit, completing necessary paperwork, and moving into
           the unit. Once a client is admitted to a PEP-V site, a daily intake tracker will be
           submitted to the ADA liaisons and ADA Compliance Specialist to address any ADA-
           related needs.

       •   Targeted Affordable Housing (TAH) Program: This program provides a permanent
           rental subsidy for families exiting homelessness. The TAH Program is intended for

13
     D.C. Code § 4-751.01(6C)


                                                                                                   12
       Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 73 of 169




       households who need assistance obtaining and affording housing – most likely due to
       advanced age and/or disability – but are connected to community resources.

   •   Transitional Housing Program (THP): This is a housing program that usually lasts up to
       two years. THP provides intensive support services geared toward increasing a
       household’s self-sufficiency and helping District residents move towards permanency,
       often specializing in the specific needs of the client.

   •   Youth Homeless Services: Youth Homeless Service’s Housing programs include the full
       continuum of services, including shelter, transitional housing, rapid-rehousing and
       permanent supportive housing. Eligibility is determined by utilizing the Transition Age
       Youth Service Prioritization Decision Assistance Tool (TAY-SPDAT) and the
       Coordinated Assessment and Housing Placement (CAHP) system.

   •   Family Rehousing and Stabilization Program (FRSP): This program assists District
       residents who are experiencing homelessness or are at risk of experiencing homelessness
       to achieve stability in permanent housing through individualized and time-limited
       assistance. Through the FRSP, Rapid Rehousing services are provided and designed to
       be responsive to a family’s needs. These services include: Individualized case
       management services; Housing identification; Connection to integrated, community-
       based resources, and; Financial assistance.

D. DBH Community Housing Programs

       DBH administers the following community housing programs:

       Home First Housing Voucher Program: The locally funded Home First Program provides
       housing rental vouchers for individuals and families who live in the apartment or home of
       their choice and sign their own rental leases. Consumers pay thirty percent (30%) of their
       household income to the landlord toward their rent, while the Home First Program
       subsidizes the balance of the rental amount.

       DC Local Rent Supplement Program (LRSP): The LRSP is administered by the DCHA.
       The program follows the eligibility requirements, rules, and regulations of DCHA’s
       federally-funded voucher program. DBH makes referrals for initial occupancy and
       backfill of vacancies for LRSP vouchers attached to newly-renovated or developed units
       funded with DBH capital dollars for 25 years. The LRSP vouchers are attached to single-
       room occupancy units and to apartments.

       Supported Independent Living Program (SILP): The SILP supports an independent home
       setting with services and supports to assist consumers in transitioning to a less restrictive
       level of care. Training in life skill activities, home management, community services,
       along with supports that are provided through a comprehensive continuum of care on an


                                                                                                  13
     Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 74 of 169




      individual, flexible recovery-driven basis are provided based upon individual needs.
      Weekly home visits and monitoring are conducted by community support workers to
      ensure that the individual receiving service is able to maintain community tenure and
      move to more independent living.

      Licensed Mental Health Community Residential Facilities (MHCRFs):

         •   Intensive Rehabilitative Residence: An intensive level of care for individuals
             enrolled in the DBH behavioral health system who have medical issues that put
             them at risk of needing nursing home care if they do not receive physical health
             care nursing supports with the appropriate mental health rehabilitation services.

         •   Supportive Rehabilitative Residence (SRR): SRR CRFs provide twenty-four
             hour, structured housing support for consumers with severe and persistent mental
             illness who need an intense level of support to live within the community. The
             specific services offered include: 24-hour awake supervision; assisting the
             consumer to obtain medical care; providing training and support to assist
             consumers in mastering activities of daily living; maintaining a medication intake
             log to ensure that residents take their medications as prescribed; provision of 1:1
             support to manage behaviors or perform functional living skills; transportation to
             doctor’s appointments; assistance with money management; and participation in
             treatment planning, implementation, and follow-up.

         •   Supportive Residence (SR): SR CRFs provide on-site supervision when residents
             are in the facility; medication monitoring; maintenance of a medication log to
             ensure that medication is taken as prescribed; assistance with activities of daily
             living; arrangement of transportation; monitoring behaviors to ensure consumer
             safety; and participation in treatment planning, implementation, and follow-up.

E. DHCD Housing Counseling Services

      DHCD partners with 21 Community-based Organizations (CBOs) to provide counseling
      services and training to tenants, potential homeowners, and current homeowners. This
      includes funding the services provided by Legal Counsel for the Elderly and other non-
      profit organizations providing housing counseling services for those seeking housing
      services. Many of the CBOs offer services on behalf of DHCD, and in conjunction with
      the DC Health and DHS.

      Housing Resource Center: The Housing Resource Center provides a physical location
      that District residents can visit to access information on rent control, landlord and tenant
      rights and responsibilities, and affordable homeownership assistance options.
      Additionally, it provides on-site access to the DC Housing Search for residents who do
      not have access to a computer.




                                                                                                 14
       Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 75 of 169




F. DHCF Assisted Living Facilities (ALFs)
     ALFs are available to eligible residents receiving services under the Elderly and Persons
     with Disabilities (EPD) waiver. The EPD waiver is administered by the Department of
     Health Care Finance (DHCF). ALF is a licensed facility where participants can live
     while receiving and having access to the services they need to be as independent as
     possible. The person’s choice for independence must also protect the safety of the
     participant and other persons who live at the facility.

How does the District spread the word about its housing resources and services?

DHCD offers resources to help residents find safe and affordable homes in the District of
Columbia via the Housing Locator service DCHousingSearch.org. DC Housing Search posts all
District assisted affordable housing units. It is a free resource, and not limited to affordable or
subsidized housing units. Anyone who has an available unit may post on the Housing Locator.

DBH encourages partnerships among consumers and clients, family members, providers, and
others within the community that foster an unconditional positive regard for the concerns of
those who seek and receive services. DBH conducts community outreach and actively educates
the general public through the following activities to improve the service delivery system:

   •   Sharing information among consumers, family members, providers, and the public;
   •   Promoting prevention, wellness, and recovery;
   •   Reducing stigma;
   •   Recognizing the needs of others for information, and;
   •   Communicating in an open and candid manner.

Individual residents experiencing homelessness learn about DHS programs through outreach
efforts, townhall meetings with clients, communications on websites, and information sharing
through case management. Persons with disabilities are identified once they arrive at a DHS
Shelters or the Virginia Williams Family Resource Center. Additionally, the DHS outreach
teams are tasked with locating homeless individuals to offer resources and supports. Homeless
individuals can also contact the twenty-four-hour Shelter Hotline at 202-399-7093 to request
shelter resources. A client or a person with a disability applying for a DHS program may request
a reasonable accommodation at any time. Requests may be oral or in writing. Oral requests will
be put in writing by the applicant, intake or Provider staff, ADA Liaison, or any person identified
by the individual, and submitted in accordance with the reasonable accommodation request
procedures.

Virginia Williams Family Resource Center (VWFRC) is the central point of intake for families
who are experiencing homelessness or at risk of homelessness in the District. Families may go to
VWFRC to apply for preventative and emergency services. Families seeking emergency
assistance around their housing instability are assessed to determine the severity of their needs.


                                                                                                 15
      Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 76 of 169




VWFRC is not a shelter. Eligible families can receive services such as emergency rental and
utility assistance, temporary emergency shelter, referrals for employment training, work
readiness, and job placement assistance.

Those participating in DHS’s Youth Services Division (YSD) programs—both direct service
programs for minors up to age 17, and contracted homeless services programs for youth ages 18-
24—learn about programs via the DHS website, social media, schools, partner government
agencies, community-based organizations, drop-in centers, and street outreach.

How does the District assess its housing services and programs?

DHS Programs are assessed through engagements with providers by program monitors and
contact administrators, as well as monthly provider meetings. Outcome measures may vary by
program. For example, some DHS direct service programs are measured based on success in
improving youth functioning and school participation, while DHS youth homeless providers are
measured based on program exits to permanent housing.

DHCD monitors both the physical and program accessibility of all its programs and units
through a compliance review process for equal opportunity, accessibility, and civil rights laws.
DHCD also offers annual accessibility training for developers and contractors and collaborates
with other District agencies to host a yearly fair housing symposium.

DBH conducts regular service reviews and analyzes data to help design and implement recovery-
oriented services that are available when needed and easy to access no matter the age or
neighborhood. DBH also conducts annual consumer satisfaction surveys to engage directly with
the people it serves. This information is available to the public so consumers, clients, advocates,
and partners are empowered to work with DBH to build a high performing behavioral health
system. DBH’s Applied Research and Evaluation Unit provides data analysis, technical
assistance, research and reporting within the Department. It also assists with data collection,
platform management, and analysis to support data driven decision-making.




                                                                                                   16
    Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 77 of 169




                          Specific Olmstead Housing Metrics
                         Tracked by the District Government

Guiding Principle: DC Residents can remain living in the community.
Strategy             Program/Services       Lead Agency           Metric
1.1                  Safe at Home           DACL                  Number of Safe at
                                                                  Home adaptations
                                                                  performed

Guiding Principle: DC Residents can transition into community-based housing that
meets their needs.
Strategy             Programs/Services       Lead Agency          Metric
1.2                  DBH Housing             DBH                  Number of people
                     Vouchers                                     discharged from Saint
                                                                  Elizabeths Hospital
                                                                  quarterly into
                                                                  community housing
1.3                  DBH Housing             DBH                  Number of people
                     Vouchers                                     placed in DBH
                                                                  Housing
1.4                  Assisted Living         DHCF                 Number of District
                     Services                                     residents enrolled in
                                                                  Medicaid Assisted
                                                                  Living Programs
1.5                  Programs for            DHS                  Number of District
                     Residents                                    residents enrolled in
                     Experiencing                                 Medicaid Assisted
                     Homelessness                                 Living services
1.6                  Creation and            DHCD                 Number of District
                     Preservation of                              assisted affordable
                     Assisted, Affordable                         housing units that
                     Housing                                      come online ready for
                                                                  purchase or rental




                                                                                      17
       Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 78 of 169




PRIORITY AREA 2: HEALTH CARE AND WELLNESS

Long-term services and supports (LTSS) are a variety of health and social services that offer care
for seniors and people with disabilities who need support for physical, mental, developing, or
long-lasting health conditions that limit their abilities to care for themselves. LTSS can be
provided in a person’s home, in another community-based setting, or in a facility.

Arrangements for LTSS are conducted through District of Columbia Government agencies and
non-profit organizations that help identify services available, plan a person’s care, and offer
information about and recommendations for LTSS. This information will allow District
residents with disabilities, the aging population, and their families to make informed decisions on
the appropriate LTSS they need to live in their homes with dignity and be fully included in their
communities for as long as possible.

Eligible District residents are able to utilize the following LTSS:

   •   Adult Day Health Programs
   •   Care Management
   •   Support for Caregivers
   •   Congregate (Group) Meals
   •   Home-delivered Meals
   •   Services for Hearing Impaired Persons
   •   Employment Services
   •   In-Home Supports
   •   Hospital Discharge Planning
   •   LTSS Enrollment Assistance
   •   Options Counseling for LTSS Planning
   •   Memory Care (for Alzheimer’s and dementia)
   •   Nursing Home Transition Services
   •   Nutrition Programs (Counseling and Education)
   •   Public Benefits Application Assistance
   •   Senior Wellness Center Services
   •   Transportation
   •   Veterans Support Resources




                                                                                                18
         Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 79 of 169




                               Olmstead Community Integration Plan
                           Guiding Principles for Health Care and Wellness

What are the guiding principles embraced in the Olmstead Community Integration Plan for
Health Care and Wellness?

       1. District residents are supported in transition from institutional settings or facilities to
          home and community-based settings.
       2. Quality, person-centered, home and community-based services are necessary for District
          residents with disabilities to live and remain in the community.

How does the District support our residents in transitioning from institutional settings or
facilities to home and community-based settings?

           The District offers transition coordination services for residents who live in long-term
           care facilities, such as nursing homes or hospitals, and desire to move into their own
           home or to another community-based residence. In many cases, a facility discharge
           planner can coordinate home and community-based supports and services along with the
           District resident and their family, friends, and other key people in their circle of support.
           Individuals may also receive more comprehensive transition and coordination services,
           including housing identification, household set-up, and home modifications if necessary.

           The District offers these transitioning services to support our residents moving from
           institutional settings and facilities:
                       A. Nursing Home Transition Services
                       B. Saint Elizabeths Transition Services

       A. Nursing Home Transition Services

            Connecting to transition coordination services for those residing in a nursing facility can
           happen in two ways. First, nursing facility staff are federally required to administer the
           MDS Resident Assessment Instrument (MDS) within 14 days of admission, within 14
           days of a significant change in mental or physical condition, and no less than once every
           12 months.14 Through Section Q of the MDS, residents’ interest in returning to the
           community is assessed.15 Second, residents who live in a facility for 90 days or more are
           eligible for nursing home transition assistance from the Community Transition Program
           (CTP) out of the DC Department of Aging and Community Living (DACL). In addition,



14
     42 CFR §483.20(b)(2)
15
     MDS Resident Assessment Instrument Manual | cms.gov


                                                                                                      19
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 80 of 169




all nursing home residents are eligible to receive Options Counseling through the Aging
and Disabilities Resource Center (ADRC) also operated by DACL.

Finally, DACL’s team of Medicaid Enrollment Specialists (MES) are available for any
nursing home resident who needs assistance with applying to Medicaid, either general
Medicaid coverage or the more specialized Elderly and persons with Physical Disabilities
(EPD) Home and Community-Based Services Waiver Program. These Medicaid
Enrollment Specialists provide assistance with completing the application and facilitating
the submission and processing with the Department of Human Services Economic
Security Administration, the entity that processes all Medicaid applications in DC. The
CTP also aims to assess and reduce duplication of services offered by Medicaid and
DACL.

In conjunction with the CTP, transition assistance is conducted by facility staff. The
process uses a uniform preference screening tool and transition services checklists.
Decisions about the appropriateness of a less restrictive setting are ultimately made by
the resident and the resident’s care team, which include medical professionals, social
workers, family members, and legally authorized representatives.

Steps and processes involving the successful transition to the community, may include
but are not limited to:
    • An assessment conducted to determine the District resident’s wishes and
        willingness to return to the community.
    • Collaboration between the individual, including their family, friends, and key
        persons in their circle of support, and their care planning team to develop an
        appropriate plan with goals, approaches, and strategies allowing the person to
        reasonably achieve a safe transition into the community.
    • A referral to the DACL Community Transition Program (if not already involved)
        when a resident expresses a desire to learn more about options for living in the
        community.
    • A review at the time of the resident’s discharge to ensure a safe transition is
        implemented and all necessary services and durable medical equipment needs are
        in place for the individual.

For costs that nursing home residents need to cover to prepare for their community
transition, such as leasing application fees, security deposit, essential furnishings, and
household set-up items including linens, kitchenware, and bathroom essentials, residents
may access funding through the Money Follows the Person (MFP) “rebalancing fund”.
After discharge, similar costs to support the transition are covered by the Medicaid EPD
Waiver. Through these services, nursing facility residents who are moving home, or are



                                                                                           20
  Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 81 of 169




   within 6 months of their discharge from the nursing home, can receive up to $5,000
   worth of assistance with transition-related costs.

   Once the individual has been successfully transitioned back to the community, ongoing
   case management services for qualifying Medicaid beneficiaries are available through the
   District’s EPD Waiver. These services are supported in part by the District’s MFP
   Rebalancing Demonstration. The Demonstration supports CTP staff positions and funds
   the home and community-based services for eligible and enrolled beneficiaries in the first
   year after their discharge home.

   Additionally, the EPD Waiver covers transitional case management for beneficiaries who
   experience a stay in a nursing facility up to 120 days. This means care coordination by
   the assigned EPD Waiver case manager can continue during this period even while
   someone is in a nursing home. A new application to the EPD Waiver program is not
   required, as long as the discharge to home is within 120 days from admission. This is
   intended to ensure continuity of care, while supporting the return to home and
   community-based services after rehabilitation.

B. St. Elizabeths Transition Services

   The Department of Behavioral Health (DBH) has oversight of Saint Elizabeths Hospital
   (SEH). SEH functions as the public mental health facility in the District of Columbia.
   The hospital starts planning discharge when an individual-in-care (IIC) is admitted. The
   planning is conducted by the treatment team that manages the IICs receipt of services at
   one of eleven houses operated by the SEH. The treatment teams consist of a clinical
   administrator, psychiatrist, psychologist, social worker, and nurse manager who oversee
   the frontline nursing staff. The Social Work department is the lead on obtaining housing
   for the IIC.

   A person in recovery needs to increase their responsibility as they move through the
   system of care. The ability of an individual to show their development is crucial. Housing
   provides many options and achieving a step down to a lower level of care supports the
   goal of recovery.

   There are several housing options including community residential facilities (CRF),
   single room occupancy placements (SRO), and independent placements (apartments).
   The placement is determined by the IIC’s ability to manage the requirements for the
   option identified. The Social Work Department tracks discharges that transition the IICs
   back into the community.

   The Discharge Committee works with each treatment team and the IIC to identify
   housing options. The Committee maintains lists of available placements and connects
   IICs as discharge approaches. A level of care is completed for each IIC, identifying
   which housing option is appropriate their needs. The IIC will interview for each option as


                                                                                           21
     Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 82 of 169




       the hospital prepares documentation that substantiates an ability to maintain the housing
       placement.

       The housing placements are made with the goal of making transition from the hospital
       successful. The social workers assist the IIC’s Core Service Agencies with putting
       supports in place to help with the discharge. Therapy participation, medication
       compliance, and a commitment to returning to a productive life are critical when helping
       a person stay on their road of recovery.

How does the District provide quality, accessible, person-centered home and community-based
services necessary for DC residents with disabilities to live and remain in the community?

       The District utilizes multiple programs and services to support the transition and
       integration of our District residents with disabilities to continue living and remaining in
       their neighborhoods and communities. These programs and services are described, as
       followed:
       A. Home and Community-Based Services (HCBS)
       B. Elderly and Persons with Physical Disabilities (EPD) Waiver
       C. Home Health and Medicaid State Plan Services
       D. Intellectual and/or Developmental Disabilities (I/DD) Waiver
       E. Programs for Older Adults

       A. Home and Community-Based Services (HCBS)

          HCBS offered through the District’s Medicaid Waiver programs are the backbone of
          the support system many people with disabilities rely on to live or remain in the
          community. Among these are the critical daily LTSS provided in the home, such as:
          A) Personal care aide services to assist with bathing, eating, and getting dressed; and
          B) Skilled nursing for wound cleaning, medication management and the care of
          medical equipment like ventilators, and appendages like gastro-intestinal or
          tracheostomy tubes.

          Community-based day programs are also core daily supports that help people with
          disabilities thrive outside of an institution through a collaboration of supportive
          services and independence building. Without quality, accessible, and affordable
          LTSS in the home and community, people with disabilities are otherwise dependent
          on institutional care in nursing facilities, intermediate care facilities, and hospitals.
          Funded through the Department of Health Care Finance (DHCF), the District’s
          Medicaid HCBS Program is provided in partnership with the other core agencies in
          the Olmstead Plan: DACL, DBH, and the Department on Disability Services (DDS).




                                                                                                     22
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 83 of 169




B. Elderly and Persons with Physical Disabilities (EPD) Waiver

   The EPD Waiver offers a combination of in-home or community-based support
   services, which include:
   • Case Management – Assistance with obtaining or coordinating health care
       services.
   • Personal Care Aide (PCA) Services – Assistance with activities of daily living,
       such as dressing, eating, toileting, etc. for up to sixteen (16) hours daily.
   • Adult Day Health Programs – Non-residential services and supports promoting
       community inclusion and community-based care.
   • Respite Care – Assistance with daily needs when a primary caregiver is absent or
       unavailable.
   • Assisted Living – A licensed residence with services and supports to allow District
       residents to live independently.
   • Environmental Accessibility Adaptations – Physical modifications to a home to
       ensure the safety and welfare of a District resident.
   • Participant-Directed Services (Services My Way) – More choice and flexibility
       over the services District residents receive, including PCA services.
   • Community Transition Services – Up to $5,000 to support household set-up
       expenses for people moving from a nursing facility or hospital to home.

C. Home Health and Medicaid State Plan Services
   PCA services offer a range of supports and service. Under the Home Health and the
   Medicaid State Plan, up to eight hours of care daily can be covered depending on the
   District resident’s level of care. Personal care aides perform a wide array of routine
   activities, including:
   • Cueing or hands-on assistance with basic personal care, including bathing,
       grooming, and assisting with using the toilet or bedpan.
   • Assistance with continence care, including changing of catheter or ostomy
       supplies or protective under-garments.
   • Assistance with transfers, ambulation, and exercises, as prescribed.
   • Reading and recording vital signs such as temperature, heart rate, and respiration
       rate.
   • Observing and monitoring changes in physical condition, behavior, or appearance.
   • Meal preparation and assistance with eating.
   • Infection control.
   • Assistance with maintaining the home in order to maintain health, safety, and
       comfort.
   • Accompaniment to medical appointments, employment, or approved activities.



                                                                                      23
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 84 of 169




   •   Shopping for nutrition and other health-related items.
   •   Assistance with telephone use.
   •   Assisting with self-administration of medication (PCAs may not directly
       administer medication to an individual).

D. Intellectual and/or Developmental Disabilities (I/DD) Waiver
   Administered by the Developmental Disabilities Administration under DDS, the I/DD
   Waiver provides residential, day/vocational, and other support services for District
   residents with intellectual disabilities who choose to live in their own homes or in
   other community-based settings. Services include:
       • Day Habilitation Services – Services aimed at developing meaningful adult
           activities and skills.
       • Individualized Day Supports – Services and activities that operate totally in
           the community and are focused on opportunities to increase a person’s
           abilities.
       • Companion Services – Non-medical assistance and supervision to support a
           person’s goals, desires, and needs as identified in the person’s Individual
           Support Plan.
       • In-Home Support Services – Blended services that provide habilitation,
           personal care, and other support services to help the person live successfully
           in their home.
       • PCA Services - Assistance with activities of daily living such as dressing,
           eating, toileting, etc.
       • Respite Care Services - Provision of short-term, temporary relief to those who
           are caring for family members enrolled in the Waiver.
       • Residential Habilitation Services – Blended service that provides residential
           supports in a licensed home serving four to six District residents.
       • Supported Living Services – A blended service that covers residential supports
           in a home serving one to three District residents.
       • Creative Art Therapies – Help a person express and understand emotions
           through artistic expression and the creative process.
       • Wellness Services – Professional services which include Bereavement
           Counseling, Nutritional Counseling, Fitness Training, Massage Therapy, and
           Sexuality Education.




                                                                                      24
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 85 of 169




E. Programs for Older Adults

   In addition to the in-home or community-based support services previously described,
   these programs are available to District residents age 60 and older:

   •   Nutrition Assistance
   •   Senior Wellness Centers
   •   Adult Day Health Program (ADHP)

       Nutrition Assistance – DACL’s nutrition programs serve seniors 60+ and adults
       with disabilities either at one of the over 40 community dining sites across all
       eight wards or through home-delivered meals. DACL also offers nutrition
       counseling and nutrition education through registered and licensed dietitians and
       other health professionals. Nutrition programs are funded by the Older Americans
       Act.

       Senior Wellness Centers – These Centers help older residents take charge of their
       health, wellness, and social life. Wellness Centers offer daily activities, group
       lunches, exercise equipment, computer labs, and a friendly atmosphere to keep
       residents healthy, connected, and thriving. There are six wellness centers in six
       wards, and a satellite wellness program serving Wards 2 and 3.

       Adult Day Health Program (ADHP) – ADHP services are designed to encourage
       older adults to live in the community by offering non-residential medical supports
       and supervised, therapeutic activities in an integrated community setting. ADHPs
       also foster opportunities for community inclusion. Services provided at ADHPs
       may include:
       ➢ Nursing services
       ➢ Individual and group therapeutic activities
       ➢ Socialization
       ➢ Individual and group counseling
       ➢ PCA services
       ➢ Medication administration
       ➢ Meals, snacks, and nutritional supports
       ➢ Art and music therapies
       ➢ Barber and beauty services
       ➢ Transportation for off-site services




                                                                                       25
      Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 86 of 169




How does the District spread the word about its Health Care and Wellness Supports and
Services?

The Aging and Disabilities Resource Center (ADRC) is operated by DACL and has a presence in
all eight wards of the District. The ADRC’s Information and Referral/Assistance Unit,
Community Transition Team, and Community Social Workers provide “options counseling,” a
person-centered discussion to help District residents understand their long-term care options and
empower them to make decisions based on informed choice and personal preferences. These
discussions often produce outcomes in making referrals to appropriate community services and
supports, including:
     • Community-based, private sector resources.
     • DC government health and human service programs.
     • A Medicaid Enrollment Specialist who can assist with pre-enrollment for the EPD
        Waiver.
     • Community case managers or social workers, if the resident is eligible and in need of
        home and community-based services (HCBS) and transition supports right away.

District residents learn about HCBS and LTSS transition supports through multiple sources that
aim to reach people where they are in the community. Information about HCBS and LTSS is
distributed:
    ➢ At community-based information fairs and expos;
    ➢ Online through DHCF’s long-term care page: https://dhcf.dc.gov/page/long-term-care-
        administration;
    ➢ Through the DACL’s Aging and Disability Resource Center (202-724-5626);
    ➢ To nursing facility residents, during regular assessments in fulfillment of federal and
        District reporting and eligibility requirements (quarterly Minimum Data Set-Section Q,
        annual DC Medicaid Continued Stay Review);
    ➢ To nursing facility residents, during information sessions at the facility led by the
        DACL’s Community Transition Program’s Outreach Specialist;
    ➢ To nursing facility residents and hospital patients through their social workers in the
        process of discharge planning; and
    ➢ Through DACL’s State Health Insurance Assistance Program (SHIP) which provides free
        health insurance information, counseling, education, and assistance (202-727-8370 or
        ship.dacl@dc.gov).

Key to the delivery of the information are partnerships with DACL, long-term care and acute
care providers, and LTSS assessment and quality review contractors. These partnerships are
built on a foundation of regular communication and strategic, working
relationships. Streamlined and secure data systems, systematic operations, and periodic training
and education are integral components.



                                                                                               26
      Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 87 of 169




Consistent, coordinated, and person-centered intake, enrollment and discharge processes increase
people’s decision-making power and reduce potential barriers to community integration.
Further, streamlined processes reduce duplication and save resources that can be redirected
elsewhere. In addition to providing information about Medicaid long-term HCBS during
outreach and at intake, DACL provides application assistance through its Medicaid Enrollment
unit, and transition coordination services through its Community Transition Program.

How does the District assess its health care and wellness programs and services?

The Department of Health Care Finance (DHCF) assesses its long-term care services in
accordance with federal regulations and requirements established by the U.S. Centers for
Medicare and Medicaid Services (CMS). Continued federal funding from CMS is contingent
upon the adherence to these guidelines and is critical to continuing long-term home and
community-based services. In the District, federal funding accounts for 70% of Medicaid
service funding. Under the Money Follows the Person (MFP) Demonstration, Medicaid HCBS
supports District residents in the year after they transition from an institution like a nursing
facility or hospital.

For HCBS provided through the District’s 1915 (c) EPD waiver, DHCF assesses performance
quarterly through measures approved by CMS under six established assurances:
   1. Level of care
   2. Person-centered planning and service delivery
   3. Qualified providers
   4. Health and welfare
   5. Administrative authority
   6. Financial accountability

These measures are the most relevant to this Olmstead Community Integration Plan and tracked
by the District Government annually.

DHCF’s Long Term Care Administration (LTCA) provides oversight monitoring of compliance
in the HCBS programs. When HCBS providers underperform on a measure, LTCA implements
an Opportunity for Improvement Plan (OFIP) through its Oversight and Monitoring Division.
Using the OFIP, providers can indicate planned corrective actions, and LTCA can monitor their
implementation. When there is a delay in identifying or implementing corrective actions, LTCA
implements sanctions to ensure improved performance. Additionally, DHCF’s Division of
Quality and Health Outcomes closely monitors the performance of the waiver and works with
LTCA to implement continuous quality improvement strategies.

DHCF also improved its real-time access to Medicaid claims, enrollment, assessment, and
incident data through its Medicaid Data Warehouse and case management database, DC Care


                                                                                               27
      Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 88 of 169




Connect. This data is used regularly by LTCA’s Operations Division to assess programmatic
performance, identify areas for improvement, and assure quality service delivery.

DHCF implemented an online Complaint Tracking System that went live in the second quarter of
Calendar Year 2017. A more specific protocol was developed for EPD Waiver reportable
incidents and serious reportable incidents as outlined in the amended EPD Waiver regulation.
This phase involved Home Health Agencies, Assisted Living Facilities, Adult Day Health
Programs and Case Management Agencies. Technical assistance is provided on monthly basis
(and as needed) to help providers improve the overall timeliness with notifying DHCF and other
service providers of an incident within 24-hours or the next business day. DHCF has assisted
providers to understand and adhere to the requirements of initiating and completing
investigations for all critical incidents for both serious reportable incidents and reportable
incidents. DHCF continues to analyze incident report data and provide feedback to providers
and the LTCA monitoring team as they conduct oversight visits.




                                                                                            28
      Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 89 of 169




                  Specific Olmstead Health Care and Wellness Metrics
                          Tracked by the District Government

Guiding Principle: DC residents are supported in transition from institutional settings or
facilities to home and community-based settings.
Strategy                Program or Service Lead Agency             Metric
2.1                   Nursing Facility         DACL                  Number of referrals
                      Transition                                     from Nursing Facilities
2.2                   Nursing Facility         DACL                  Number of nursing
                      outreach                                       facility family/resident
                                                                     council meetings
                                                                     attended at nursing
                                                                     facilities (to include
                                                                     virtual events during the
                                                                     PHE)
2.3                   Nursing Facility         DACL                  Number of nursing
                      Transition                                     home transition team
                                                                     clients transitioned from
                                                                     nursing facilities into
                                                                     the community
2.4                   Nursing Facility         DACL                  Number of Community
                      Transition                                     Transition Team cases
                                                                     closed
2.5                   Nursing Facility         DACL                  Average days to
                      Transition                                     transition (for clients
                                                                     who do not have
                                                                     housing to return to)
2.6                   Nursing Facility         DACL                  Average days to
                      Transition                                     transition (for clients
                                                                     who have housing to
                                                                     return to)
2.7                   Saint Elizabeths         DBH                   Number of people
                      Hospital transition                            discharged from Saint
                                                                     Elizabeths Hospital
                                                                     quarterly into
                                                                     community housing
2.8                   Substance use disorder   DBH                   Percentage of substance
                      residential treatment                          use disorder residential
                      clinics                                        treatment clients who
                                                                     stepped down to a lower
                                                                     level of care




                                                                                            29
     Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 90 of 169




Guiding Principle: Quality, Accessible, Person-Centered, home and community-based
services are necessary to for DC residents with disabilities to live and remain in the
community.
Strategy                Program or Service Lead Agency                  Metric
2.9                     Elderly and Persons   DHCF                      Number of people
                        with Physical                                   enrolled in the
                        Disabilities Waiver                             Medicaid transition
                                                                        code that establishes
                                                                        eligibility for the
                                                                        Elderly and persons
                                                                        with Physical
                                                                        Disabilities waiver
                                                                        before discharged
                                                                        from the nursing
                                                                        home
2.10                    Nursing Home          DC Health                 Number of surveys
                        Surveys                                         conducted ≤ 15.9
                                                                        months.
2.11                    Nursing Home          DC Health                 The type and number
                        Inspections                                     of surveys conducted
2.12                    Notice of Infractions DC Health                 Number of NOIs
                                                                        issued within 90 days
                                                                        for E level
                                                                        deficiencies and
                                                                        above or G level and
                                                                        widespread
2.13                    External Affairs and  DACL                      Number of
                        Communications                                  community outreach
                        Team                                            events held by the
                                                                        External Affairs and
                                                                        Communications
                                                                        Team to include
                                                                        virtual programming
                                                                        attendees during the
                                                                        public health
                                                                        emergency (PHE)




                                                                                            30
       Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 91 of 169




Guiding Principle: Quality, Accessible, Person-Centered, home and community-based
services are necessary to for DC residents with disabilities to live and remain in the
community.
Strategy                Program or Service Lead Agency                  Metric
                        Senior Wellness       DACL                      Number of residents
2.14                    Centers                                         participating in
                                                                        Senior Wellness
                                                                        Center programs (not
                                                                        unduplicated)
2.15                    State Health          DACL                      Number of State
                        Insurance Program                               Health Insurance
                                                                        Program-specific
                                                                        Events to include
                                                                        virtual events during
                                                                        the PHE
2.16                    Nutrition Assistance  DACL                      Number of clients
                                                                        receiving nutrition
                                                                        assistance (to include
                                                                        both congregate meal
                                                                        participants and home
                                                                        delivered meal
                                                                        participants)
2.17                    Medicaid Adult Day    DHCF                      Number enrolled in
                        Health Program                                  the Medicaid Adult
                                                                        Day Health Program
2.18                    Options Counseling    DACL                      Number of clients
                                                                        receiving options
                                                                        counseling
2.19                    State Health          DACL                      Number of clients
                        Insurance Program                               assisted under the
                                                                        State Health
                                                                        Insurance Program

2.20                    Medicaid Long Term      DHCF                    Number of
                        Services and                                    assessments for
                        Supports                                        Medicaid Long Term
                                                                        Services and
                                                                        Supports




                                                                                            31
     Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 92 of 169




Guiding Principle: Quality, Accessible, Person-Centered, home and community-based
services are necessary to for DC residents with disabilities to live and remain in the
community.
Strategy                Program or Service Lead Agency                  Metric
2.21                    Services My Way –     DHCF                      Number of people
                        EPD Wavier                                      enrolled in Services
                                                                        My Way, the
                                                                        participant-directed
                                                                        services option under
                                                                        the Medicaid Elderly
                                                                        and persons with
                                                                        Physical Disabilities
                                                                        Home and
                                                                        Community-Based
                                                                        Services Waiver
                                                                        program
2.22                    EPD Waiver            DHCF                      Percentage of
                                                                        Medicaid Elderly and
                                                                        persons with Physical
                                                                        Disabilities Home
                                                                        and Community-
                                                                        Based Services
                                                                        Waiver program
                                                                        participants who
                                                                        received services
                                                                        specified in their
                                                                        individual support
                                                                        plan in accordance
                                                                        with type, scope,
                                                                        amount, and
                                                                        frequency
2.23                    EPD Waiver            DHCF                      Percentage of
                                                                        Medicaid Elderly and
                                                                        persons with Physical
                                                                        Disabilities Home
                                                                        and Community-
                                                                        Based Services
                                                                        Waiver program
                                                                        participants who have
                                                                        service plans that



                                                                                            32
       Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 93 of 169




Guiding Principle: Quality, Accessible, Person-Centered, home and community-based
services are necessary to for DC residents with disabilities to live and remain in the
community.
Strategy                Program or Service Lead Agency                  Metric
                                                                        address personal
                                                                        goals
2.24                    Healthcare            DDS                       Percentage of
                        Management Plans                                Healthcare
                                                                        Management Plans
                                                                        that meet published
                                                                        standards
2.25                    Individual Service    DDS                       The percentage of
                        Plans (ISP)                                     ISPs that are
                                                                        completed before the
                                                                        ISP effective date per
                                                                        year
2.26                    EPD Waiver            DHCF                      Percentage of
                                                                        Medicaid Elderly and
                                                                        persons with Physical
                                                                        Disabilities Home
                                                                        and Community-
                                                                        Based Services
                                                                        Waiver program
                                                                        participants who have
                                                                        service plans that
                                                                        address health &
                                                                        safety risks

2.27                    EPD Waiver              DHCF                    Percentage of
                                                                        Medicaid Elderly and
                                                                        Persons with Physical
                                                                        Disabilities Home
                                                                        and Community-
                                                                        Based Waiver
                                                                        complaints
                                                                        investigated within 7
                                                                        days of receipt of
                                                                        complaint




                                                                                             33
     Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 94 of 169




Guiding Principle: Quality, Accessible, Person-Centered, home and community-based
services are necessary to for DC residents with disabilities to live and remain in the
community.
Strategy                Program or Service Lead Agency                  Metric
2.28                    EPD Waiver            DHCF                      Percentage of
                                                                        Medicaid Elderly and
                                                                        persons with Physical
                                                                        Disabilities Home
                                                                        and Community-
                                                                        Based Services
                                                                        Waiver program
                                                                        beneficiaries’ critical
                                                                        incidents, where
                                                                        follow-up to resolve
                                                                        contributing factors
                                                                        in the incident is
                                                                        implemented in 30
                                                                        days
2.29                    DDS Waivers           DDS                       Percentage of
                                                                        applicable waiver
                                                                        providers currently
                                                                        receiving an annual
                                                                        certification




                                                                                              34
      Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 95 of 169




PRIORITY AREA 3: EMPLOYMENT

Competitive, supported, and integrated employment fosters independence and a greater
connection with the community. District government agencies have strategic initiatives and
objectives aimed towards helping residents strengthen career building skills, gain competitive
employment outcomes, and secure economic independence and security. Job skills training
begins in high school, and the Department of Disability Rights (DDS) partners with local schools
to provide a wide range of job skills training from high school onward.

DDS’ Rehabilitation Services Administration (RSA) focuses on employment. RSA Employment
Coordinators assist residents with disabilities in the RSA “resource room” and at the Department
of Employment Services’ (DOES) American Job Centers, where residents with disabilities can
find support with job skills, resumes and interviews, and be matched with employers.




                                                                                             35
        Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 96 of 169




                             Olmstead Community Integration Plan
                               Guiding Principle for Employment

What are the guiding principles embraced in the Olmstead Community Integration Plan for
Employment?

        District residents with disabilities have access to integrated and competitive, supported
        employment.

What existing programs and services support our District residents with disabilities in
obtaining integrated and competitive, supported employment?

The District utilizes multiple programs and services to assist our District residents with
disabilities in obtaining integrated and competitive, supported employment. These programs and
services are described, as followed:

   A.   Pre-Employment Transition Services
   B.   Youth Summer Employment
   C.   Internships
   D.   Employment Services
   E.   American Job Centers
   F.   Training Employment Readiness and Supported Employment Providers

   A. Pre-Employment Transition Services

        Preparation for competitive, supported employment begins in high school. The
        Workforce Innovation and Opportunity Act (WIOA), enacted in July 2014, expanded
        youth transition services to include a new category called Pre-Employment Transition
        Services (Pre-ETS). Pre-ETS are available to help all students with disabilities identify
        career interests and to learn skills in preparation for transition to competitive integrated
        employment or postsecondary education. In partnership with local schools, DDS/RSA
        ensures that all transition-age students with disabilities have access to Pre-ETS. A
        student with disabilities does not have to apply for Vocational Rehabilitation services in
        order to receive Pre-ETS. Pre-employment transition services include:

        •   Job exploration counseling.
        •   Work-based learning experiences, such as in-school or after school opportunities, in
            the most integrated environment possible.
        •   Counseling on opportunities at institutions of higher education.
        •   Workplace readiness training to develop social and independent living skills.
        •   Instruction in self-advocacy (including instruction in person-centered planning).

        RSA has an employment specialist position who coordinates with the Workforce
        Development Center at the River Terrace Education Campus. The employment specialist



                                                                                                    36
  Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 97 of 169




   hosted several Pre-Employment Transition Services workshops during 2020 to support
   students with intellectual and developmental disabilities.

B. Youth Summer Employment
   Every summer, RSA works with a provider to recruit for JumpStart, a summer program
   that supports students who are both participants in the Marion Barry Summer Youth
   Employment Program and individuals with significant disabilities. In summer of 2020,
   DOES and RSA established an MOU to provide competitive wages for participants who
   have disabilities.

C. Internships

   Project SEARCH continues to prepare interns with skills that match labor needs in
   today’s workforce. DC Project SEARCH is a partnership between the Seeking Equality
   Empowerment and Community (community rehabilitation provider), DC Public Schools,
   Ivymount School, DC DDS/RSA, as well as the following host businesses: National
   Institutes of Health, Smithsonian Institution, Capital Area Hilton/Embassy Suites DC,
   and Montgomery County Government.

D. Employment Services

   The Department of Behavioral Health (DBH) and RSA coordinate services for
   individuals with mental health disabilities via the Evidence-Based Supported
   Employment Unit. The Supported Employment program is a service that is integrated
   into the Vocational Rehabilitation Program. Evidence-Based Supported Employment
   Specialists provide job development, job placement and job stabilization services to aid
   in increasing the number of employment placements in the field. Vocational
   Rehabilitation Counselors meet with treatment teams and the individuals receiving
   treatment. The Unit Supervisor regularly meets with the DBH Program Manager to
   ensure service delivery is seamless.

   RSA Employment Coordinators work to provide job readiness training, resume building
   skills, job search understanding, and job workshops four days a week in the RSA
   "Resource Room." The Coordinators pair training with Individualized Plan for
   Employment goals to help clients to meet their goals. The coordinators also distribute
   employer surveys to learn the skills employers are seeking, and to match the employer
   with the right employee.

   In addition to the usage of the Resource Room and applicable job readiness training, RSA
   Employment Coordinators are stationed in the American Job Centers for greater
   accessibility to District residents.




                                                                                              37
          Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 98 of 169




       E. American Job Centers

           DOES’ American Job Centers (AJCs) connect job seekers with resources such as
           workshops, skills trainings, and employer referrals. The AJCs partner with RSA to ensure
           people with disabilities are assisted in their path to employment.

           Services provided include:

           •     Initial Assessment
           •     Referrals to DDS Services
           •     Workshops on resumes and interviewing techniques
           •     Workshops on training providers and performance outcomes
           •     Support and instruction for conducting internet job searches
           •     Career Counseling
           •     Staff-Assisted Job Search
           •     Employer Pre-Screening
           •     Staff-Assisted Provision of Labor Market Research
           •     External Job Referral by Staff

       F. Training Employment Readiness and Supported Employment Providers

           As part of the support for capacity building, DDS will be offering Developmental
           Disabilities Administration (DDA) Employment Readiness and DDA and RSA supported
           employment providers an opportunity to become Association of Community
           Rehabilitation Educators (ACRE) Certified Trainers, so that they can train staff in those
           programs. DDS has revised ACRE’s curriculum to provide relevant DC resources.
           ACRE’s curriculum is designed to improve employment services for individuals with
           disabilities by providing competency-based training to professionals working in this field.
           The curriculum also has an emphasis on customized employment. This training
           continues to support a strong provider network, building individuals’ capacity to
           implement best practices, with a focus on providers of supported employment,
           employment readiness, Individual Placement and Support services, job readiness, and
           Individualized Plan for Employment services.

How does the District spread the word about its employment resources and services?

The Workforce Investment Council16 and the District’s Core WIOA partners developed the
Access DC booklet17, which provides information regarding employment services available to
District residents with disabilities. The booklet includes services offered by the Office of the


16
     | dcworks
17
     Access DC!



                                                                                                   38
      Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 99 of 169




State Superintendent of Education, the University of the District of Columbia, Department of
Human Services, DC Housing Authority, DOES, DDS, and RSA.

DC residents with disabilities may also visit RSA Employment Coordinators at the American Job
Centers to receive the services described earlier in this section.

How does the District assess its employment programs and services?

RSA, DOES, and other agencies are responsible for developing a performance plan that details
the mission, objectives and strategic initiatives that align with the goals of the Mayor’s Office.
These plans provide a measurable goal for agencies to assess overall effectiveness of the work as
it relates to the objectives in their performance plan.

Through the consistent review of program participant case-level information, DDS staff work to
ensure all case records are updated with the appropriate data.




                                                                                                39
      Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 100 of 169




                         Specific Olmstead Employment Metrics
                          Tracked by the District Government

Guiding Principle: DC residents with disabilities have access to competitive, supported
employment.
Strategy           Program/Services Lead               Metric
                                      Agency

3.1                Supported           DDS            Average hourly wage of people
                   Employment Unit                    employed more than 90 days
                   and RSA
                   Employment
                   Coordinators
3.2                Supported           DDS            Number of people successfully employed
                   Employment Unit                    who remain employed for 90 days or
                   and RSA                            more. Target is 67% annually
                   Employment
                   Coordinators

3.3                Pre-Employment      DDS            Percentage of high school students ages
                   Transition                         16-22 with disabilities who receive at
                   Services                           least one pre-employment transition
                                                      service each school year: Target is 75%
                                                      annually
3.4                American Job        DOES           Total Number of services provided to
                   Centers                            individuals with Disability
3.5                American Job        DOES           Employment Rate 2nd Qtr. after exit for
                   Centers                            Individuals with a Disability
3.6                American Job        DOES           Employment Rate 4th Qtr. after exit for
                   Centers                            Individuals with a Disability
3.7                American Job        DOES           Median or Average Wages 2nd Qtr. after
                   Centers                            exit for Individuals with a Disability




                                                                                          40
        Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 101 of 169




                             SECTION III: NEW PARTNERS

District services like transportation, recreation, and libraries that are outside the health and
human services domain help District residents with disabilities participate and sustain a sense of
belonging in the communities. Transportation services play a vital role in getting people to life-
sustaining medical appointments, legal proceedings, and other personal matters that must be
attended in person. More importantly, the ability to experience and utilize public services, such
as transportation, recreation, and libraries are key to living a complete life; connecting and
forming relationships with people outside service systems and medical settings, while
experiencing meaningful interactions, enriching activities, and doing so with dignity and
independence. This commitment to making a full life accessible to all District residents is
fundamental to the implementation of the new 2021-2024 Olmstead Community Integration
Plan.




                                                                                                   41
         Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 102 of 169




            Olmstead Community Integration Plan Guiding Principles for New Partners

What are the guiding principles embraced in the Olmstead Community Integration Plan for
new partners?


       1. District residents with disabilities can participate in leisure and social activities and feel
          connected with their neighborhoods and communities.
       2. District residents with disabilities have access to the services, programs, and activities of
          the District by ensuring accessible and safe modes of private and public transportation.

How does the District support our Residents in participating in leisure and social activities and
connecting with their neighborhoods and communities?


Age Friendly DC and the DC Public Library Center for Accessibility share a commitment to
ensuring all residents can live a vibrant, connected life in the community.

       A. Age Friendly DC

           Age Friendly DC18 is part of an international effort to respond to the significant
           demographic trends of urbanization and population aging. The Age Friendly DC
           Initiative shares many goals with the Olmstead Community Integration and has three
           pillars:
               • Built Environment – Increased accessible and safe outdoor spaces, transportation,
                    and housing.
               • Changing Attitudes about Growing Older – Greater access to leisure, cultural,
                    civic, and social activities as well as more multigenerational interaction and
                    dialogue.
               • Lifelong Health and Security – Emphasis on emergency preparedness, abuse
                    prevention, lifelong learning, caregiving, community support and public safety.
                    More information can be found at www.agefriendly.dc.gov.

       B. DC Public Library Center for Accessibility
          The Center for Accessibility19 provides all customers with disabilities equal access to
          library resources and services at all DC Public Library branches. The Center for
          Accessibility staff work to provide disability-related cultural programming, book clubs,
          and accessible game nights throughout the year as well as classes in American Sign
          Language and Assistive Technology.




18
     | agefriendly (dc.gov)
19
     Center for Accessibility | dclibrary.org


                                                                                                      42
     Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 103 of 169




       Individuals with disabilities are encouraged to participate in District library programs,
       services, and Board of Trustees meetings. Requests for ASL, CART, or other reasonable
       accommodations can be made by email at DCPLaccess@dc.gov or by telephone at
       202-727-2142.

       Services offered include:
       ➢ American Sign Language Classes
       ➢ Assistive Technology Support and Services
       ➢ DC Talking Book & Braille Service
       ➢ Library by Mail (Formerly LSTAR)
       ➢ National Federation for the Blind (NFB) Newsline

How does the District promote access to services, programs, and activities by ensuring
accessible and safe modes of private and public transportation?


The District’s Department of Transportation and Department of For-Hire Vehicles help residents
move across the city whether walking, driving, riding, biking, or taking transit. These agencies
support people with disabilities through creation of accessible infrastructure and operation of ride
programs.

   A. District Department of Transportation (DDOT)
      DDOT is committed to the 2021-2024 Olmstead Community Integration Plan. As part of
      these efforts, the District will include a Transportation Priority to assist with the removal
      of barriers within the Public Rights-of-Way (PROW) and creating accessible connections
      to every part of the District.

       Mobility and accessibility goals include:
         • Accessible building entrances – DDOT will work with the Office of Planning to
              create guidelines that will allow property owners, developers, and designers to
              have accessible building entrances and connection to PROW.
         • Safe and accessible sidewalks – As part of maintenance construction work,
              DDOT will repair and address physical barriers in approximately 160 to 320
              blocks of sidewalk per year to ensure pedestrians have accessible routes to
              buildings.
         • Accessible transit stops – DDOT will work to eliminate physical barriers within
              or surrounding the transit stops and ensure a pedestrian can access the boarding
              area and have connection to the nearest pedestrian access route.
         • Accessible pick off/drop off zones – DDOT will work on expanding the accessible
              parking meter program and pick off/drop off zones District-wide. The objective is
              to install 10 pick off/drop zones of per year and place additional accessible
              parking meters throughout the Business Improvement District areas to increase
              the on-street accessible parking availability.


                                                                                                 43
         Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 104 of 169




               •    Bike Lanes – DDOT will be installing 20 miles of protected bike lanes and shared
                    use paths by Fiscal Year 2022 to provide a higher transportation network for
                    bicyclist and promote other methods of transportation in a safe matter. Currently
                    the District has installed 16.6 miles.

       B. Department of For-Hire Vehicles (DFHV)

           DFHV has several programs that provide transportation to people with disabilities and
           help them live and get around in their communities and neighborhoods, including:

               •    Transport DC20 – Transport DC provides same day service to eligible
                    MetroAccess customers. Transport DC provides unrestricted rides for the first 15
                    days of the month and rides only for employment and medical services during the
                    remainder of the month. The cost is $5 per ride. TransportDC provides trips 24
                    hours a day, 7 days a week. Book your ride by calling 1-844-322-7732.
               •    VetsRide21 – An on-demand, shared ride program for low-income DC veterans, in
                    partnership with the Mayor’s Office of Veterans Affairs (MOVA). This program
                    can used for transportation to doctor’s appointments, resident’s place of
                    employment, or housing services. Four rides per month are allowed. Veterans
                    may call the MOVA Office at: (202) 724-5454 to see if they are eligible for this
                    program.




20
     Transport DC | dfhv (dc.gov)
21
     VetsRide | dfhv (dc.gov)


                                                                                                   44
      Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 105 of 169




                         Specific Olmstead New Partners Metrics
                          Tracked by the District Government

Guiding Principle: District Residents can participate in leisure and social activities, and
feel connected with their neighborhoods and communities.
Strategy               Program or Service Lead Agency                 Metric
4.1                    Age Friendly DC        DMHHS, Age              Percent of strategies
                                              Friendly                progress or
                                                                      accomplished on the
                                                                      Age-Friendly DC
                                                                      dashboard.
4.2                    Center for             DCPL                    Number of
                       Accessibility                                  community outreach
                                                                      events held by the
                                                                      DC Public Library, to
                                                                      include virtual
                                                                      programming




Guiding Principle: District residents with disabilities have access to the services,
programs, and activities of the District by ensuring accessible and safe modes of private
and public transportation.

Strategy               Program or Service         Lead Agency         Metric
4.3                    Accessible building        DDOT                Develop accessibility
                       entrances                                      guidelines for alteration
                                                                      and improvements to
                                                                      building entrances and
                                                                      terraces that allow
                                                                      access to persons with
                                                                      disabilities.
4.4                    Safe and Accessible        DDOT                Implement sidewalk
                       sidewalks                                      repairs to create safety
                                                                      and accessible paths of
                                                                      travel.
4.5                    Accessible transit stops   DDOT                Improve transit stops to
                                                                      be compliant with
                                                                      accessibility guidelines
                                                                      and create connectivity
                                                                      to sidewalk and
                                                                      intersections



                                                                                             45
      Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 106 of 169




Guiding Principle: District residents with disabilities have access to the services,
programs, and activities of the District by ensuring accessible and safe modes of private
and public transportation.

Strategy               Program or Service     Lead Agency            Metric
4.6                    Accessible pick        DDOT                   Improve the
                       up/drop off zones                             accessibility on the
                                                                     curbside use by
                                                                     expanding the
                                                                     accessible parking
                                                                     program and pick up /
                                                                     drop off zones
                                                                     (PUDOs).



4.7                    Bike Lanes             DDOT                   Improve the
                                                                     connectivity and access
                                                                     to bike lanes and shared
                                                                     use paths by increasing
                                                                     the miles of protected
                                                                     bike lanes and trails in
                                                                     the District.
4.8                    Transport DC and       DFHV                   Number of Rides
                       VetsRide                                      provided by DFHV
                                                                     transportation pilots
                                                                     and program
4.9                    Implementing the       OP, DDOT               Number of building
                       District’s Public                             sites assessed by
                       Rights-of-Way and                             OP/DDOT for
                       Path of Travel                                accessibility of path of
                       Regulations /Program                          travel




                                                                                             46
     Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 107 of 169




                             SECTION IV: CONCLUSION

The 2021-2024 Olmstead Community Integration Plan builds upon progress made since the
District’s 2017 Olmstead Plan and incorporates conversations with the community and District
government partners. This Plan serves the dual purpose of both fulfilling the District’s legal
mandate under Olmstead of having a “comprehensive, effectively working plan” to move people
in the community as well as serving as a resource guide to residents, families, and advocates
wanting to learn more about options for living and working in the community. This Plan
operates in tandem with the new Olmstead Metrics Dashboard, which provides visualization of
the metrics the District is tracking and allows the community to see measurable progress in
housing, healthcare and wellness supports, and employment.
A commitment to community living goes beyond publishing the Olmstead Plan. This is a
dynamic, living document that will continue to grow and be expanded on. The metrics included
in this Plan were identified using agencies’ FY21 performance plan. In creating the Plan,
members of the Olmstead Working Group identified metrics to track beginning FY22 and
beyond, and opportunities to adjust metrics to help the public better understand progress, such as
using percentages of people served rather than numbers.




                                                                                                47
    Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 108 of 169




                                   Appendix A
                       Government Agency Contact Information

                   AGENCY                            PHONE           EMAIL
Aging and Community Living, Department of          (202) 724-5626   dacl@dc.gov
Behavioral Health, Department of                   (202) 673-2200   dbh@dc.gov
Disability Services, Department on                 (202) 730-1700   dds@dc.gov
Employee Services, Department of                   (202) 724-7000   does@dc.gov
For-Hire Vehicles, Department of                   (202) 645-7300
Health Care Finance, Department of                 (202) 442-5988   dhcf@dc.gov
Health, Department of                              (202) 442-5955   doh@dc.gov
DC Housing Authority                               (202) 535-1000
Housing and Community Development, Department of   (202) 442-7200   dhcd@dc.gov
Human Services, Department of                      (202) 671-4200    dhs@dc.gov
Transportation, District Department of             (202) 673-6813   ddot@dc.gov
Disability Rights, Office of                       (202) 724-5055    odr@dc.gov




                                                                                  48
  Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 109 of 169




                                Appendix B
                                Acronyms

ACRE           Association of Community Rehabilitation Educators
ADA            Americans with Disabilities Act
ADHP           Adult Day Help Program
ACRC           Aging and Disabilities Resource Center
ALF            Assisted Living Facility
AJC            American Job Centers
CAPH           Coordinated Assessment and Housing Placement System
CBO            Community-based Organization
CMS            Centers for Medicare and Medicaid Services
CRF            Community Residential Facilities
CTP            Community Transition Program
DACL           Department of Aging and Community Living
DBH            Department of Behavioral Health
DCHA           DC Housing Authority
DCPL           DC Public Libraries
DDA            Developmental Disabilities Administration
DDOT           DC Department of Transportation
DDS            Department on Disability Services
DHCD           Department of Housing and Community Development
DFHV           Department of For Hire Vehicles
DHCF           Department of Health Care Finance
DHS            Department of Human Services
DMHSS          Office of the Deputy Mayor for Health and Human Services
DOES           Department of Employment Services
DOH            DC Health
DPR            Department of Parks and Recreation
DQHO           Department of Quality and Health Outcomes
EPD            Elderly and Persons with Physical Disabilities Waiver
ESG            Emergency Solutions Grant Program
FRSP           Family Rehousing and Stabilization Program
FSA            Family Services Administration
HCBS           Home and Community-Based Services
HOPWA          Housing Opportunities for People with AIDS Program
IDD            Intellectual and Development Disabilities
IIC            Individual-In-Care
KPI            Key Performance Indicator



                                                                          49
  Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 110 of 169




LTCA           Long-Term Care Administration
LTSS           Long-Term Supports and Services
MDS            Minimum Data Set
MES            Medicaid Enrollment Specialist
MHCRF          Licensed Mental Health Community Residential Facilities
MFP            Money Follows the Person
MOU            Memorandum of Understanding
MOVA           Mayor's Office of Veteran Affairs
NFB            National Federation for the Blind
NOFA           Notice of Funding Availability
NWD            No Wrong Door
ODR            Office of Disability Rights
OFIP           Opportunity for Improvement Plan
OP             Office of Planning
PCA            Personal Care Aide
PEP-V          Pandemic Emergency Program for (Medically) Vulnerable
               Individuals
Pre-ETS        Pre-Employment Transition Services
PROW           Public Rights-of-Way
PSH            Permanent Supportive Housing Program
RSA            Rehabilitation Services Administration
SHE            St. Elizabeths Hospital
SILP           Supported Independent Living Program
SR             Supportive Residence
SRO            Single Room Occupancy
SRR            Supportive Rehabilitative Residence
TAH            Targeted Affordable Housing Program
TAY-SPDAT      Transition Age Youth Service Prioritization Decision
               Assistance Tool
THP            Tradition Housing Program
VWFRC          Virginia Williams Family Resource Center
WIOA           Workforce Innovation and Opportunity Act
YSD            Youth Services Division




                                                                         50
     Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 111 of 169




                                           Appendix C
                                         Residents Served
Congregate Settings

Nursing Facilities
Nursing facilities, regulated by the Department of Health, provide both short-and long-term care
for individuals who require skilled nursing, supervision, and assistance with activities of daily
living. The District does not directly operate any nursing facilities. Medicaid is the single largest
payer for nursing facility services, along with Medicare and private pay.

District residents served in fiscal year 2020:
   o Data pending

Immediate Care Facilities (ICFs)
ICFs for people with intellectual and developmental disabilities (ICF/IDD) provide
comprehensive residential, day, clinical and medical services by a certified provider.

District residents served in fiscal year 2020:
   o 311

Mental Health Community Residential Facilities (MHCRF)
The Department of Behavioral Health operates assisted living facilities, called Mental Health
Community Residence Facilities.

District residents served fiscal year 2020:
   o Intensive Residence (IR) – 13
   o Supportive Rehabilitative Residence (SRR) - 195
   o Supportive Residence (SR) – 459

Housing Services

DBH Supportive Housing
The locally funded Home First Program provides housing rental vouchers for individuals and
families who live in the apartment or home of their choice and sign their own rental leases. The
Supported Independent Living Program supports an independent home setting with services and
supports to assist consumers in transitioning to a less restrictive level of care.

District residents served in fiscal year 2020:
   o Home First Vouchers – 899
   o Supported Independent Living – 375



                                                                                                   51
     Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 112 of 169




DC Local Rent Supplement Program (LRSP)

The LRSP is administered by the DCHA. The program follows the eligibility requirements,
rules, and regulations of DCHA’s federally-funded voucher program. DBH makes referrals for
initial occupancy and backfill of vacancies for LRSP vouchers attached to newly-renovated or
developed units funded with DBH capital dollars for 25 years. The LRSP vouchers are attached
to single-room occupancy units and to apartments.

District residents served in fiscal year 2020:
   o 198

Home and Community Based Services

I/DD Waiver
The ID/DD Waiver offers services for individuals with developmental and intellectual
disabilities offered by community providers certified by DDS.

District residents served in fiscal year 2020:
   o 1898

EPD Waiver
The Elderly and Persons with Disabilities (EPD) Waiver supports individuals who are age 65 and
older, or between 18 and 64 and have a physical disability.

District residents served in fiscal year 2020:
   o Data pending

Employment Services

RSA Employment Services
The Supportive Employment program services provide on-going supports to assist individuals
with the most significant disabilities to maintain competitive employment in an integrated work
setting.

District residents served in fiscal year 2020:
   o Data pending




                                                                                              52
Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 113 of 169




                       EXHIBIT 3
      Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 114 of 169



                                                                  Olmstead Plan 2017-
                                                                                2020

Contents
Executive Summary

Section 1: Overview

      Olmstead Planning in the District of Columbia
      Understanding DC’s Service Structure for People with Disabilities
      District-Level Work to Improve Long-Term Services and Supports

Section 2: The 2017 Olmstead Plan

        Strategic Priorities for 2017
             o A Person-Centered Culture
             o Community Engagement, Outreach and Training
             o Employment
             o Housing
             o Intake, Enrollment and Discharge Processes
             o Medicaid Waiver Management and Systems issues
             o Quality of Institutional and Community-Based Services, Providers and Workforce
             o Supporting Children and Youth
             o Wellness and Quality of Life
        2017 Quantitative Transition Goals
Glossary of Acronyms
Endnotes

Appendices
  A.   2016 Olmstead Plan
  B.   2015 Olmstead Plan and Addendum
  C.   Olmstead Working Group
  D.   Government Agency Contact Information
  E.   Waiver Services for Individuals with Developmental and Intellectual Disabilities (ID/DD)
  F.   Waiver Services for the Elderly and Persons with Physical Disabilities (EPD)
  G.   ADRC Transition Planning Process
  H.   District of Columbia No Wrong Door System



  1
       Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 115 of 169



                                                                     Olmstead Plan 2017-
                                                                                   2020

Executive Summary
In 1990, the Supreme Court held that the Americans with Disabilities Act (ADA) Title II required that
state and local governments not discriminate against people with disabilities and/or exclude them
from participating in, or receiving benefits from, government services, programs or activities. The
ADA’s “integration mandate” requires that these services, programs and activities be provided in
the most integrated setting that is appropriate. A state’s “Olmstead Plan” demonstrates compliance
with the ADA’s integration mandate

Olmstead Planning in the District of Columbia

Since 2007, the District’s Office of Disability Rights (ODR) has had the responsibility of developing
and submitting the city’s Olmstead Compliance Plan to the Mayor for approval. In August 2015,
Mayor Muriel Bowser created an Olmstead Working Group charged with making recommendations
for revisions to future iterations of the District’s Olmstead Plan to support this effort, and to include
a broad array of voices in the process, ,. In 2016, during its first full year of existence, the Olmstead
Working Group focused its efforts on determining what data the District should track to allow for a
comprehensive picture of what transition looks like for individuals leaving institutionalized care and
attempting to access long-term services and supports in the District. The Group concentrated its
efforts and discussion around data collection that would aid the District in its effort to create a
seamless system across agencies that tracks a person’s progress toward independence in a
meaningful, understandable way.



Improving Long Term Services and Supports

The District is engaged in a multi-year effort to design and implement a seamless process for
accessing Long Term Services and Supports. The new system embraces the principles of No Wrong
Door and will ensure that individuals receive accurate information regardless of where they enter
the system. Efforts are underway to streamline and simplify the eligibility process. These efforts are
supported by federal grants including a three year, No Wrong Door Implementation Grant awarded
by the Administration on Community Living and CMS, as well as a major grant awarded to the
Department of Health Care Finance to support the procurement of a new, multi-agency case
management system. These system improvements will reduce fragmentation and the time it takes
to connect to needed services.

The Olmstead Plan details remaining system challenges and lays-out specific action steps in nine
strategic areas. That work will take place within the context of a number of on-going District-level

   2
         Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 116 of 169



                                                                   Olmstead Plan 2017-
                                                                                 2020

initiatives aimed at systems improvement. These include: Age-Friendly DC; DHCF’s system reform
efforts; Employment First State Leadership Mentoring; National Core Indicators work; and DC’s No
Wrong Door Initiative. In addition, a strong advocacy community lends its support and oversight,
led by groups such as the DC Developmental Disabilities Council (DDC), Project ACTION!, the DC
State Rehabilitation Council (DC SRC), and the DC Statewide Independent Living Council (SILC).


The 2017 Olmstead Plan

Working with the information gathered in 2016, the Olmstead Working Group has created a multi-
year Plan around the same nine (9) priority areas which were the focus of the 2016 Plan:
             A Person-Centered Culture;
             Community Engagement, Outreach and Training;
             Employment;
             Housing;
             Intake, Enrollment and Discharge Processes;
             Medicaid Waiver Management and Systems issues ;
             Quality of Institutional and Community-Based Services, Providers and Workforce;
             Supporting Children and Youth; and
             Wellness and Quality of Life.
Each action step in each priority area has a measurable, trackable, and meaningful goal that will lead
the District into 2020 with a cross-agency system that is more relatable, comprehensive, and based
more on an individual’s preferences and concrete goals while in transition.



                                              SECTION 1:
                                               Overview

I.        Olmstead Planning in the District of Columbia
In 2006, the District of Columbia government passed the Disability Rights Protection Act, which

     3
          Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 117 of 169



                                                                   Olmstead Plan 2017-
                                                                                 2020

created the Office of Disability Rights (ODR). Among other things, ODR was given responsibility for
developing and submitting an Olmstead Compliance Plan. ODR published the District’s first
Olmstead Plan in 2011, and the city has since made numerous revisions based on stakeholder
feedback.

The Olmstead Working Group was developed with the advice and recommendations of ODR and
other agencies serving people with disabilities. The group is comprised of representatives from
District agencies as well as community stakeholders, including people with disabilities and advocates
for people with disabilities. The list of participating entities can be found at Appendix D.

ODR is the agency in charge of developing the Olmstead Plan and the Deputy Mayor for Health and
Human Services has provided substantial support and oversight in development of this
2017 iteration. ODR will continue to coordinate the reporting required under the Olmstead Plan
and submit recommendations to the Mayor as appropriate.



II.        Understanding DC’s Service Structure for People with
           Disabilities

People with disabilities can have a broad range of medical and personal care assistance needs, from
support for daily living activities – like preparing meals, managing medication and housekeeping – to
help accomplishing basic activities like eating, bathing, and dressing. They may require help training
for and securing a job, or special accommodations to do the job as required. These various forms of
assistance (known as “Long Term Services and Supports,” or LTSS) are most often provided
informally through unpaid caregivers like family and friends. But they can also be provided by
professionals who serve people in institutions, in a person’s home, or in a community-based setting.

Who Provides These Services?

The District’s service system for people with disabilities is comprised of multiple government
agencies, public and private institutions that provide residential care, as well as local organizations
that receive District and federal funds to provide home- and community-based services. All of these
components of the service system are described below. Contact information for each agency can be
found at Appendix E.




      4
       Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 118 of 169



                                                                    Olmstead Plan 2017-
                                                                                  2020

Government Agencies

       Department of Behavioral Health (DBH)

        DBH provides prevention, screening and assessment, intervention, and treatment and
        recovery services and supports for children, youth, and adults with mental health and/or
        substance use problems. Services include emergency psychiatric care, residential services
        and community-based outpatient care. DBH also operates Saint Elizabeths Hospital, which is
        the District’s inpatient psychiatric facility.

       Department of Health (DOH)

        The DOH Health and Intermediate Care Facility Divisions administer all District and federal
        laws and regulations governing the licensure, certification and regulation of all health care
        facilities in the District of Columbia.i In this role, Health Regulation and Licensing
        Administration (HRLA) staff inspect health care facilities and providers who participate in the
        Medicare and Medicaid programs, certified per District and federal laws, respond to
        consumer and self-reported facility incidents and/or complaints, and conduct investigations,
        if indicated. When necessary, HRLA takes enforcement actions to compel facilities, providers
        and suppliers to come into compliance with District and Federal law.

       Department of Health Care Finance (DHCF)


DHCF is the District’s Medicaid agency and the primary payer for all long term services and supports
the city provides. In fiscal year 2016, the District spent a total of $796 million in Medicaid funds on
these services; $241 million (or 30%) were local dollars. These funds pay for care in institutional
settings including nursing facilities and Intermediate Care Facilities for Individuals with Intellectual
and Developmental Disabilities (ICF/IDDs), as well as a variety of home and community-based
services (HCBS), described below. Approximately 44% of total Medicaid funds spent on LTSS were
spent on institutional care while 56% were spent on home and community-based services.


       Department of Human Services (DHS)

        Across its extensive range of programming, DHS routinely serves people with disabilities. For
        example, in fiscal year 2014, approximately 17% of applicants were assessed as likely to have
        a mental disorder of some magnitude, and 4% to have a learning disability in income-based
        programs such as TANF, SNAP, and Medicaid. In the homeless services program, 40% of

   5
    Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 119 of 169



                                                                  Olmstead Plan 2017-
                                                                                2020

     singles and 16% of adult head of families entering shelters were assessed by DHS to have a
     disability in at least one of eight categories.ii In the Adult Protective Services program --
     which investigates reports of abuse, neglect, exploitation and self-neglect, and provides
     temporary services and supports in some founded cases -- an estimated 45% of those served
     were assessed to have a disability.

    D.C. Office on Aging (DCOA)

     DCOA manages the Aging and Disability Resource Center (ADRC) and funds the Senior Service
     Network, which together consist of more than 20 community-based organizations, operating
     37 programs for District residents age 60 and older, people with disabilities (age 18-59), and
     their caregivers. In addition, ADRC provides information, coordinates service access, and
     provides direct social work services to help people move to the community and/or stay in
     the community for as long as possible. In fiscal year 2015, the ADRC served 11,290 people,
     9.38% of whom were 18 to 59 years old, living with a disability. The remaining individuals
     served by ADRC are people age 60 and older who may also have a disability.


    Department on Disability Services (DDS)

     DDS oversees and coordinates services for District residents with disabilities through a
     network of community-based, service providers. Within DDS, the Developmental Disabilities
     Administration (DDA) coordinates person-centered home and community services so each
     person can live and work in the neighborhood of his or her choosing. DDA promotes health,
     wellness and a high quality of life through service coordination and monitoring, clinical
     supports, and a robust quality management program. In fiscal year 2016, DDA served 2,363
     people.

     DDS’s Rehabilitation Services Administration (RSA) provides comprehensive, person-
     centered employment services and supports for people with disabilities, pre-employment
     and transition services for youth with disabilities, independent living services and services for
     people with visual impairments. In fiscal year 2016 RSA served 7,309people.

    Office of Disability Rights (ODR)

     ODR assesses and evaluates all District agencies’ compliance with the ADA and other
     disability rights laws, providing informal pre-complaint investigation and dispute resolution.
     ODR also provides expertise, training and technical assistance regarding ADA compliance and
     disability sensitivity and rights training to all DC agencies. ODR’s current initiatives include
     efforts to increase access to District-owned and leased facilities, worksites and community
6
       Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 120 of 169



                                                                   Olmstead Plan 2017-
                                                                                 2020

        spaces; leading monthly disability-wellness seminars and managing the District’s Mentoring
        Program for students with disabilities.

       Office of the State Superintendent for Education (OSSE)

        The office of the State Superintendent of Education (OSSE) is the District’s state education
        agency. OSSE is responsible for ensuring that all education-related public agencies identify
        and evaluate children who may have a disability and provide an education that meets the
        children's individualized needs alongside peers without disabilities to the maximum extent
        appropriate. OSSE also has oversight of nonpublic special education schools -- the most
        restrictive educational placements for children with disabilities. In fiscal year 2015, 12,173
        children with qualifying disabilities ages 3- 21 were served. In addition, OSSE oversaw IDEA
        Part C early intervention services for approximately 700 infants and toddlers. Finally, OSSE
        operated hundreds of buses that traveled 34,000 miles per day to transport more than 3,000
        students with disabilities to their schools across the region.

       Other Government Agencies

        Many other agencies in the District of Columbia serve and support people with disabilities.
        In doing so, they interface on a regular basis with the agencies listed above. These other
        government agencies include:

           o   The DC Housing Authority (DCHA) (Independent agency)
           o   The DC Public Libraries (DCPL)
           o   The DC Public Schools (DCPS)
           o   The Department of Child and Family Services (CFSA)
           o   The Department of Corrections (DOC)
           o   The Department of Housing and Community Development (DHCD)
           o   The Department of Employment Services (DOES)
           o   The Department of Parks and Recreation (DPR)
           o   The Department of Youth Rehabilitation Services (DYRS)
           o   DC Department of Transportation (DDOT)
Institutional Care Providers

Over the last several decades, the District of Columbia has worked to reduce the number of
institutional care settings for people with disabilities in favor of home and community-based
alternatives. In 1991, the city closed the Forest Haven facility for children and adults with
intellectual and developmental disabilities and, over the course of the past 25 years, the population
of Saint Elizabeths Hospital has been reduced from several thousand to less than 300. Today, the

   7
       Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 121 of 169



                                                                      Olmstead Plan 2017-
                                                                                    2020

District operates or pays for services in only three types of institutional care settings: inpatient
facilities, intermediate care facilities, and nursing facilities.

       Inpatient Facilities

        Saint Elizabeths Hospital is the only inpatient psychiatric facility operated by the District of
        Columbia. This 292-bed facility provides in-patient psychiatric treatment to individuals with
        serious mental health diagnoses. In fiscal year 2016:

           o  Total bed capacity: 292
           o  Average daily census: 276
           o  Total new admissions: 407 admissions in total (38 per month)
           o  Total discharges to the community: 413 discharges in total (34 per month):
                       1-20 days: 96 (23%)
                       21-90 days: 160 (39%)
                       90+ days: 157 (38%)
            o Median length of stay (LOS) was 478 days and average LOS was 2376 days.

        Through Medicaid, the District also pays for inpatient psychiatric care for youth in 20
        facilities (known as psychiatric residential treatment facilities, or PRTFs), all of which are
        located outside of the District. In fiscal year 2016:

           o Total Census: 131 District youth were in PRTF placements
           o Total new admissions monthly: 6.1 admissions per month
           o Total discharges/lateral placements: 60:
           o Total discharges to the community: 4
                 1-20 days: one youth
                 21-90 days: one youth
                 90+ days: 41 youth
           o Average length of stay: 8.5 months

        Finally, the District’s HSC Pediatric Center provides long-term chronic, acute or rehabilitative
        services for children with disabilities. In calendar year 2014:

           o   Total bed capacity: 130 licensed beds/118 operating beds
           o   Total census: 39
           o   Total new admissions: 173
           o   Total transitions to the community: 199
           o   Average cost per patient per day: $2,485 (85% Medicaid)
           o   Average length of stay: 69 days

   8
    Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 122 of 169



                                                                   Olmstead Plan 2017-
                                                                                 2020

    Intermediate Care Facilities (ICFs)

     ICFs for people with intellectual and developmental disabilities (ICF/IDD) provide
     comprehensive residential, day, clinical and medical services by a certified provider. The
     District does not operate any ICF/IDDs, but pays for intermediate care in 68 private facilities.

     Between fiscal year 2007 and fiscal year 2015, the District intentionally reduced the total
     ICF/IDD capacity by 233 beds, and residents by 213 people -- a 40% reduction in the use of
     these institutional services. As of the close of fiscal year 2016:

         o Total bed capacity: 400
         o Total census: 354
         o Total new admissions: 4
         o Total transitions to the community: 3
         o Average length of stay: People typically live in an ICF/IDD home for a number of
           years, but are offered a choice to move to waiver-funded supports at least annually
           during planning meetings.
         o Average annual cost per person: $177,886

    Nursing Facilities

     Nursing facilities, regulated by the Department of Health, provide both short- and long-term
     care for individuals who require skilled nursing, supervision, and assistance with activities of
     daily living. The District does not directly operate any nursing facilities. Medicaid is the single
     largest payer for nursing facility services, along with Medicare and private pay. In fiscal year
     2016 for Medicaid-paid services:

     o Total number of DC-based facilities: 18iii
     o Total bed capacity: 2, 770
     o Total current census: 2,512 total users in Q4
     o Total new admissions: 801
     o Total transitions to the community:iv
                1-20 days: 1 individuals
                21-90 days: 1 individuals
                More than 90 days: 35 individuals
     o Average length of stay: 624 days
     o Average cost per person per day: Medicaid paid $232. 38/person per day for nursing



9
        Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 123 of 169



                                                                       Olmstead Plan 2017-
                                                                                     2020

            facility services1.

Home and Community-Based Services

The District of Columbia offers a wide variety of home and community-based supports and services
(HCBS) for people with disabilities. These range from comprehensive adult day health programs to
vocational rehabilitation to wellness classes. Depending on the program or service, eligibility is
based on a person’s age, income and/or the level of care they need.

        Medicaid Waivers & Demonstration Projects

         The District operates three Medicaid programs that facilitate community living for people
         who would otherwise be eligible for institutional care based on their level of care need (in an
         ICF or nursing home). The long-term services and supports provided under these programs
         are funded with a combination of federal and local Medicaid dollars.

            o The ID/DD Waiver offers 24 different services for individuals with developmental and
              intellectual disabilities offered by community providers certified by DDS. These
              include: day services such as supported employment and individualized day supports;
              residential services such as supported living and in home supports; clinical supports
              such as creative art therapies, wellness, and physical and occupational therapy; and
              assistive supports such as environmental accessibility adaptations, personal and
              emergency response services and vehicle modification. A complete listing of services
              can be found in Appendix D. For fiscal year 2015 (as of October 1, 2015):

                                 Enrollees: 1,644
                                 Cap: 1,692
                                 Total budgeted: $192,837,58
                                 Total Spent: $191,940,457

            o The Elderly and Persons with Disabilities (EPD) Waiver supports individuals who are
              age 65 and older, or between 18 and 64 and have a physical disability. As of January
              1, 2016, there are 13 services offered in the EPD waiver including: case management,
              personal care assistance, respite, environmental accessibility, occupational and
              physical therapy, assisted Living, and others2. A complete listing of EPD Waiver

1 Figure represents the average FY16 daily payment to the nursing facility by DHCF calculated by DC Medicaid
beneficiary, and based on each beneficiary’s actual length of stay in the nursing facility during the year.
2 DHCF submitted an EPD Waiver amendment to CMS in September 2016. As of this publication, the amendment is

pending approval. The amendment includes a new service, Community Transition Services, which covers up to
    10
        Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 124 of 169



                                                                           Olmstead Plan 2017-
                                                                                         2020

                services can be found in Appendix E. For fiscal year 2016 (as of October 1, 2016):

                                Enrollees: 2,769
                                Cap: 5,060
                                Total budgeted: $73,647,354
                                Total spent: $42,802,166

            o The Money Follows the Person (MFP) grant demonstration supports individuals who
              are making the transition from institutional care to an HCBS setting. The intensive
              wrap-around services include funds to cover “set-up” costs incurred as part of the
              transition. Since 2008, MFP has provided transition coordination services that have
              helped over 250 Medicaid beneficiaries to return to the community. As federal
              funding for the demonstration across the country comes to an end, the District’s MFP
              project plans to support transitions from institutional care to an HCBS setting through
              December 31, 2017. It will continue to support HCBS for DC residents who transition
              under the demonstration through December 31, 2018. In preparation for the end of
              the MFP demonstration, the District drafted a plan to sustain transition activities
              supported by the project. That plan was approved by CMS in July 2016.

        “State Plan” Support

         People with disabilities may also access community-based services and supports through the
         District’s Community Medicaid program (called the “State Plan”). Covered services include
         personal care assistance, hospice, adult day health, home health, occupational therapy,
         physical therapy, and skilled nursing services. The Developmental Disabilities Administration
         also provides service coordination for people receiving state plan services or local funding.
         State Plan services for mental health, substance use disorder, and Health Homes for people
         with mental health diagnoses are described separately below.

                o Number of state plan enrollees receiving Long Term Services and Supports: 7,588
                  in fiscal year 20142016.

        Assisted Livingv

         Assisted living facilities (ALFs) provide community-based housing, health and personalized
         assistance according to individually developed service plans. These facilities vary greatly in

$5,000 for household set-up and allowable transition-related expenses for DC Medicaid beneficiaries who are
transitioning from nursing facilities to EPD Waiver services in the community. In addition, the reimbursement rate
for Assisted Living services under the EPD Waiver is increased.
  11
    Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 125 of 169



                                                                Olmstead Plan 2017-
                                                                              2020

     the room configurations and amenities they offer. The District licenses 13 ALFs, three of
     which are used by Medicaid recipients via the EPD waiver. One of these, The Marigold, is a
     public housing assisted living facility operated by the city’s Housing Authority (DCHA) in
     partnership with a private contractor. In fiscal year 2016, across the three facilities:

            o Total bed capacity: 46
            o Total current census: 37 users in Q4
            o Total new admissions: 8

     The Department of Behavioral Health operates two types of assisted living facilities, called
     Mental Health Community Residence Facilities (MHCRFs).

            o Supported Residences (SR) are for individuals who need less intensive support to
              live in the community. In fiscal year 2015:

                          Total bed capacity: 432
                          Total current census: 385

            o Supported Rehabilitative Residences (SRR) provide twenty-four hour supervision
              for individuals with severe and persistent mental health diagnoses who need an
              intense level of support to live within the community. In fiscal year 2015:

                          Total bed capacity: 205
                          Total current census: 198

     To support assisted living, the District also participates in the Optional State Supplemental
     Payment Program (OSSP) which supplements the income of low-income older adults and
     individuals with disabilities to help them pay for housing in licensed Adult Foster Care Homes
     (AFCHs). AFCHs include licensed Community Residential Facilities (CRFs), Assisted Living
     Facilities (ALFs) and Mental Health Community Residential Facilities (MHCRFs). The monthly
     OSSP payment (issued directly to the participant) ranges from $620 to $730 for an individual
     and from $1,606 to $1,825 for a couple. In fiscal year 2014, 7,807 people received OSSP
     support.

    Employment and Wrap Around Services for People with Disabilities

     The Department on Disability Services uses a person-centered approach to provide extensive
     wrap around services to support eligible people with disabilities to live as independently as
     possible in the community. Services include:


12
    Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 126 of 169



                                                                Olmstead Plan 2017-
                                                                              2020

            o Counseling and guidance
            o Payment for vocational and other training services, or college
            o Assistive technology (e.g., I-pad touch, Zoom Text; Dragon Speak; hearing aids,
              etc.)
            o Visual impairment services
            o Transportation necessary to participate in training
            o Clothing and equipment needed for work
            o Transition services for youth still in school


     In addition, the Independent Living Services (ILS) program partners with the DC Center for
     Independent Living and other private agencies to provide four core independent living
     services: advocacy; independent living skills training; information and referral; and peer
     support. The Independent Living Older Blind Program (ILOB) provides in-home and
     community-based services for this specialized population.

    Housing Support

     Securing affordable, appropriate housing is often a significant challenge for people with
     disabilities whose incomes may be limited and their physical needs very specific. There are
     some housing resources targeted for this population, but the demand for affordable
     accessible housing in the District exceeds the supply..

     The Department of Behavioral Health provides a range of housing options for individuals
     with mental health diagnoses including over 2,000 subsidized community-based housing
     units. In fiscal year 2015, DDA funded housing supports for approximately 960 people
     enrolled in the IDD waiver who required out of home residential supports. In addition, there
     are 65 funded Housing Choice Vouchers for people in the Money Follows the Person (MFP)
     demonstration described above. 51 are currently being used, and the remainder will be used
     by MFP participants in fiscal year 2017. Finally, there are seven Non-Elderly Persons with
     Disabilities (NEPD) vouchers that have been in use by MFP participants since fiscal year 2011.

     The Department of Housing and Community Development (DHCD)’s Handicapped
     Accessibility Improvement Program (HAIP) supports critical home modifications and
     adaptations costing $10,000-$30,000. Home modifications up to $10,000 are also covered
     expenses in the EPD and the IDD waivers.


13
    Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 127 of 169



                                                              Olmstead Plan 2017-
                                                                            2020

     In fiscal year 2016, DCOA and DHCD partnered to create Safe at Home, program offering
     grants of up to $10,000 for accessibility adaptations. The program completed more than 200
     projects in its first year.

    Mental health and substance abuse services

     There are currently eleven Mental Health Rehabilitation Services: diagnostic and assessment;
     mediation somatic; counseling; community support; crisis/emergency; rehabilitation day
     services (mentioned above); intensive day treatment; community-based intervention for
     children and youth; assertive community treatment for adults; trauma-focused cognitive
     behavioral therapy for youth and child-parent psychotherapy – Family Violence, also for
     youth. These services are offered through community providers - Core Services Agencies
     (CSAs) or specialty providers - who are certified by DBH. At least 60% of the services are
     required to be provided in the community in natural settings, rather than at the clinic.

     In addition to Medicaid–reimbursable treatment services, DBH offers numerous other
     supportive services for people with mental health diagnoses such as rental subsidies and
     Supported Employment. DBH also certifies Substance Use Disorder (SUD) treatment and
     recovery providers in the District who provide clinical care coordination;
     assessment/diagnostic and treatment planning; counseling; medication management and a
     variety of other services.

    Wellness, Fitness and Nutrition

     The DCOA and Department of Parks and Recreation collectively provide a broad range of
     wellness and fitness programs, classes and activities that support people in maintaining
     healthy lives in their communities. In addition to wellness and day treatment programs,
     services include transportation, home delivered meals, congregate meals, and nutritional
     supplements.

    Day Services

     DDS, DCOA, DHCF, DBH and a host of community-based providers collectively offer a variety
     of day services for adults with intellectual disabilities, elderly, people with physical
     disabilities, and people with mental health diagnoses. These services all work to support
     individuals live an integrated and independent life in the community. Program examples
     include:




14
       Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 128 of 169



                                                                   Olmstead Plan 2017-
                                                                                 2020

           o Individualized Day Supports (IDS) to foster independence, encourage community
             integration, and help people build relationships. IDS include vocational exploration
             and can supplement employment services.

           o Adult Day Health Services offer non-residential medical supports and supervised
             therapeutic activities in an integrated community setting.

           o Geriatric Day Care provides supervision, socialization, rehabilitation, training,
             therapy and supportive services for functionally-impaired seniors to help them
             remain in their homes.

           o Rehabilitation Day Services is a structured clinical program to develop skills and
             foster social role integration through a range of social, psycho educational,
             behavioral and cognitive mental health interventions.

       Transportation

        The District provides Medicaid-funded emergency and non-emergency transportation
        support to people who are eligible, as well as non-Medicaid transportation through several
        providers. The primary objective is to provide low-income, functionally impaired District
        residents with transportation to life-sustaining medical appointments so they can maintain
        maximum functioning and independence in the community.

        In addition, the District Department of Transportation (DDOT) works with the Washington
        Metro Area Transit Authority (WMATA) and the D.C. Taxi Commission to provide broader
        transportation services to District residents living with a disability. “MetroAccess” is a
        shared-ride, door-to-door, paratransit service for people whose disability prevents them
        from using bus or rail. The “Transport DC” program (formerly CAPS-DC) provides alternative
        taxicab transportation for MetroAccess customers. The D.C. Office on Aging also funds a
        transportation program through Seabury Resources for the Aging, primarily for medical
        appointments, but also for DCOA social outings.

How Do People Access Long Term Services and Supports (LTSS)?

The District’s goal is to make it as simple and seamless as possible for people with disabilities to
access the variety of Long Term Services and Supports described above. If an individual is living at
home or in the community, multiple agencies provide information and referrals to these services.
For people temporarily in an institutional care setting, discharge and community transition
processes can be set in motion.

  15
       Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 129 of 169



                                                                   Olmstead Plan 2017-
                                                                                 2020

Information and Referral to Services within the Community

Information about Long Term Services and Supports (e.g., what’s offered, who’s eligible, how to
apply) is available through multiple District agencies. These agencies either support people in
applying for services they offer, or provide referrals to other agencies.

District residents are also directed to the District’s Aging and Disability Resource Center (ADRC),
which is the most comprehensive source of information for connecting residents to Long Term
Services and Supports. The ADRC is operated by DCOA and has a presence in each ward of the
District. The ADRC’s Information and Referral/Assistance Unit, Community Transition Team, and
Community Social Workers provide “options counseling,” which is person-centered discussion to
assist an individual understand their long term care options and empower them to make choices
based on personal preference. These discussions frequently end with referrals to services and
community supports, including:

       Community-based, private sector resources.
       DC government health and human service programs.
       A Medicaid Enrollment Specialist who can assist with pre-enrollment for the EPD Waiver.
       Community case managers or social workers, if the resident is eligible and in need of home-
        and community-based services and supports right away.

Transitioning from an Institutional Setting

The District government has established processes by which people with disabilities are helped to
transition from institutional care settings to a less restrictive environment.

       For people with intellectual and developmental disabilities, DDS coordinates transition
        planning and support. If a person has already been served by DDA, admission to a nursing
        home triggers enhanced monitoring to ensure the setting remains the least restrictive to
        meet the person’s needs. People who reside in ICF/IDD settings are offered, on at least an
        annual basis, the opportunity to receive services under the IDD HCBS waiver as an alternative
        to ICF services during person-centered planning meetings.
       For people over the age of 60 or adults with physical disabilities, transition assistance is
        conducted by staff in the facility in conjunction with ADRC. The process uses a uniform
        preference screening tool and transition services checklists. Decisions about the
        appropriateness of a less restrictive setting are ultimately made by the resident and any
        legally authorized representative, social worker, medical professional, or other members of

  16
       Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 130 of 169



                                                                   Olmstead Plan 2017-
                                                                                 2020

        the individual’s care team. Once the individual has been successfully transitioned back to
        the community, ongoing case management services are available through the District’s EPD
        Waiver, MFP, or DCOA’s Senior Service Network. For a full description of the transition
        planning process used by the ADRC, see Appendix F.
       For youth with mental health issues being discharged from PRTFs, DBH has a very vigorous
        process to ensure youth are successfully integrated back into the community. DBH has staff
        assigned to every youth in a PRTF, visiting the youth in person and participating in all
        treatment team meetings. Prior to discharge, a Core Service Agency (CSA) is assigned if no
        relationship previously existed. Working with the youth and his or her family (if any), the
        PRTF staff, DBH monitor, CSA and any other involved District agencies develop a discharge
        plan that includes not only mental health services, but also housing, education and other
        support services as needed.
       For people discharged from Saint Elizabeths Hospital, transition planning starts from the day
        of admission. A Core Service Agency (CSA) is assigned if no relationship previously existed,
        and CSA staff participate in all aspects of discharge planning. Upon anticipation of discharge,
        but no earlier than 90 days prior, the individual can be referred to Rehabilitation Day
        Services, which occur in the community, to enable him or her to start the transition out of
        the hospital. The type of housing needed is identified, and the individual is supported to
        identify a residence to move to upon discharge. The discharge plan is developed with the
        individual so that services can begin immediately upon discharge.


III. Working to Improve Long Term Services and Supports
The District is engaged in a multi-year effort to design and implement a seamless process for
accessing Long Term Services and Supports. The new system embraces the principles of No Wrong
Door and will ensure that individuals receive accurate information regardless of where they enter
the system. Efforts are underway to streamline and simplify the eligibility process. These efforts are
supported by federal grants including a three year, No Wrong Door Implementation Grant awarded
by the Administration on Community Living and CMS, as well as a major grant awarded to the
Department of Health Care Finance to support the procurement of a new, multi-agency case
management system. These system improvements will reduce fragmentation and the time it takes
to connect to needed services. Section 2 of this Plan details remaining challenges and lays-out
specific action steps in nine strategic areas. That work will take place within the context of a
number of District-level initiatives aimed at systems improvement. A strong advocacy community
lends its support and oversight.


  17
       Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 131 of 169



                                                                     Olmstead Plan 2017-
                                                                                   2020

On-Going District-Level Initiatives

There are a number of initiatives currently underway in the District working to assess, and make
concrete improvements to, various aspects of the Long Term Services and Supports system. These
initiatives include:
      Age-Friendly DC

        In 2012, DC adopted World Health Organization (WHO) guidance to prepare for the growing
        number of residents aged 50 and older, by transforming built, natural, and social
        environments into great places to grow up and grow older. The WHO outlined a framework
        for creating age-friendly cities and communities through four phases: 1) assessment; 2)
        planning; 3) implementation; and 4) evaluation. The District is implementing 75 strategies
        led by 38 DC agencies to transform the District by 2017 into an easier city to live and visit.
        The Age-Friendly DC strategies are closely aligned with this Olmstead Plan and will help it
        move forward. Data in the 2017 Olmstead Plan will also help measure progress in
        transforming DC into an age-friendlier community. More information at:
        www.agefriendly.dc.gov.

       DHCF System Reform Efforts

        DHCF is undertaking major system reforms to improve the quality and delivery of Medicaid-
        funded Long Term Services and Supports. The work is focused in three areas: organizational
        change; program evolution and growth; and quality improvement. The numerous specific
        activities in this effort can be found in the nine priority areas detailed in Section 2 of this
        plan.

       Employment First State Leadership Mentoring

        People with disabilities in the District experience disproportionate unemployment. In 2012, a
        Mayoral Proclamation made the District of Columbia the 20th “Employment First State,” a
        commitment to supporting people with disabilities in pursuing competitive employment in
        integrated settings and as the first option explored in publicly-funded services. To realize this
        vision, a cross-agency Employment First State Leadership Mentoring Program is helping
        develop initiatives to increase the capacity of provider and District staff in key agencies to
        more effectively advance Employment First strategies with a focus on transition age youth
        and customized employment. More information at: http://dds.dc.gov/page/employment-
        first.

       The National Core Indicators (NCI)
        The National Core Indicators (NCI) initiative helps state agencies gather a standard set of

  18
    Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 132 of 169



                                                                  Olmstead Plan 2017-
                                                                                2020

     performance and outcome measures that can be used to track their own progress over time
     and compare results across the country. Until recently, NCI has focused on efforts by public
     developmental disabilities agencies on employment, rights, service planning, community
     inclusion, and other areas. NCI recently expanded its scope to support states in assessing
     their performance for older adults, individuals with physical disabilities, and caregivers. For
     the last two years, the District has participated in NCI and will begin to explore the use of the
     expanded scope in 2017 and 2018. DDA’s current NCI reports can be reviewed on-line at:
     http://www.nationalcoreindicators.org/states/DC/.

    No Wrong Door (NWD)

     In 2014, DC was one of 25 states to receive a year-long federal planning grant through the
     U.S. Administration for Community Living to develop a comprehensive, “No Wrong Door”
     (NWD) approach to the delivery of Long Term Services and Supports. In fiscal year 2015, DC
     was one of five states to receive a three year NWD implementation grant. DC’s goal is a
     visible, trustworthy, easy-to-access system in which people encounter person- and family-
     centered systems and staff with core competencies that facilitate their connection to formal
     and informal LTSS, regardless of where they enter the system. The NWD Work Plan is
     referenced frequently in Section 2 of this report as it targets many of the same goals,
     outcomes, challenges, and strategies as the Olmstead plan. For a detailed description of the
     NWD mission, outcomes, goals and objectives, see Appendix H.

    State Innovation Model (SIM)

     In a year-long, federally funded planning process, multiple agencies and stakeholdersvi are
     coming together to develop DC’s strategy for health system transformation. The work is
     focusing on care delivery; payment models; community linkages; Health Information
     Exchange; and quality measurement as well as design of the District’s second Medicaid
     Health Home State Plan benefit. This benefit will achieve whole-person, person-centered
     integrated care services coordination for people with two or more physical chronic health
     conditions. Many people with disabilities, due to co-morbid physical chronic conditions, will
     be eligible for this Health Home benefit.

    Vision Zero

     By the year 2024, DC has a goal of zero fatalities and serious injuries to travelers of
     our transportation system, through more effective use of data, education, enforcement, and
     engineering. Vision Zero is a part of Mayor Bowser’s response to the US Department of
     Transportation’s Mayor’s Challenge for Safer People and Safer Streets, which aims to
     improve pedestrian and bicycle transportation safety by showcasing effective local actions,

19
       Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 133 of 169



                                                                    Olmstead Plan 2017-
                                                                                  2020

        empowering local leaders to take action, and promoting partnerships to advance pedestrian
        and bicycle safety. Multiple agencies, including Office of Disability Rights and DC
        Department of Health, are involved in this initiative.

The Advocacy Community

The District of Columbia has a robust community of advocates and stakeholder organizations
actively involved in working to improve services and supports for people with disabilities. Examples
include:

       The DC Developmental Disabilities Council (DDC)

        The DDC is an independent, federally-funded, Mayorally-appointed body. The DDC works to
        strengthen the voice of people with developmental disabilities and their families in DC in
        support of greater independence, inclusion, empowerment and the pursuit of life as they
        choose. The DDC strives through its advocacy to create change that eliminates
        discrimination and removes barriers to full inclusion.

       Project ACTION!

        Project ACTION! is a coalition of self-advocates and self-advocacy groups that shares
        personal experiences of living with developmental disabilities and trains and encourages
        peers to speak out on issues important to them. The group’s motto is "Nothing About Us
        without Us." Many members have joined boards, committees, work groups, and
        commissions that make decisions that affect their lives.

       Supporting Families Community of Practice

        For the past four years, the District has been working to create an active, broad-based
        “Supporting Families Community of Practice” (the DC SFCoP) to support people with
        Intellectual and Developmental Disabilities Across the Lifespan. The group’s State Team
        meetings often engage 50 or more people, most of whom are people with disabilities and
        their families. The DC SFCoP has developed processes for strengthening the voices of
        families and self-advocates, trained trainers, and helped pass legislation to create a Family
        Support Council and to provide stipends for family and self-advocates for expenses related to
        participating in stakeholder engagement activities.
       The DC State Rehabilitation Council (DC SRC).

        The DC SRC advises on the needs of District residents with disabilities who receive, or are

  20
       Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 134 of 169



                                                                      Olmstead Plan 2017-
                                                                                    2020

        seeking, vocational services from DDS’s Rehabilitation Services Administration. DC SRC
        partners with RSA on increasing meaningful employment outcomes, developing the agency’s
        annual goals and priorities, crafting agency policies, and tracking performance. Members of
        the DC SRC are appointed by the Mayor, and include consumers of RSA services, advocates,
        and other stakeholders.

       The DC Statewide Independent Living Council (SILC)

        The DC SILC promotes independent living services for DC residents with disabilities.
        Members are appointed by the Mayor and include advocates, individuals with disabilities,
        and other stakeholders in independent living (IL) services. The goals for the DC SILC are to
        expand IL services District-wide; ensure that residents with disabilities are aware of IL
        services; increase advocacy; and support an effective and efficient IL service delivery system.

       DC ADAPT/Direct Action

        DC ADAPT/Direct Action is the local chapter of a national grass-roots community that
        organizes disability rights activists to engage in nonviolent direct action, including civil
        disobedience, to ensure the civil and human rights of people with disabilities to live in
        freedom.

       DC Center for Independent Living (CIL)

        The DC CIL is a private non-profit organization that assists DC residents with significant
        disabilities to live independently in their homes and in their communities.



The 2017 Olmstead Plan

Long Term Services and Supports in the District have seen significant improvements since the first
Olmstead Plan was developed in 2011. In 2015, the Mayor invited the community to join the District
in improving access to long term services and supports by creating the Olmstead Working Group. By
incorporating feedback from community stakeholders, the District has made significant strides.
From the beginning, the District has been committed to meeting and exceeding the legal mandate
of Olmstead. The Working Group and this Olmstead Plan reflects the District’s desire to create
broad-based integration for people with disabilities in the District.




  21
     Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 135 of 169



                                                                     Olmstead Plan 2017-
                                                                                   2020

The Vision

The District’s promise of community integration goes beyond moving people out of institutions and
into the community. The spirit animating the District’s Olmstead Plan is founded in our recognition
that people with disabilities, whether they live in a nursing facility or in the community, can and
should have opportunities:

            To work real, competitive jobs, in the community, and be paid full wages for their efforts.
            To volunteer and contribute.
            To make and be friends.
            To make decisions about their lives.

By 2020, the District will boast a person-centered, user-friendly LTSS system that supports all people
with disabilities who wish to live in the community, whether that means group homes or [whatever
other term is used for individual homes], by providing the HCBS they need to do so.

In collaboration with the agencies, partners and initiatives described above, the Olmstead Working
Group envisions a two-stage process for building a Plan that it is a vehicle for achieving this vision.

The 2016 Plan: What We Learned

Recognizing significant gaps in core data about both the population and the current service system,
the Working Group saw 2016 as the period during which the Olmstead Plan—with greater input and
participation from a broad array of stakeholders—guided the city towards the knowledge base
needed to make clear policy and systems decisions and then move them forward. In 2016, the
Olmstead Working Group discussed at length the data points in the 2016 Plan and which agencies
should be responsible for collecting that data moving forward. As a result, the Group concluded that
it was necessary to more closely tie the data points to agency action steps in the Plan, so that the
Plan, which is meant to be read and utilized by the community it serves, presents a clearer, more
cohesive picture of how transition from an institutional setting into the community works in the
District.

The Group also solicited feedback from the stakeholders and community members we serve during
a mid-year Olmstead Conference held in June 2016. Much of the Conference attendees’ stated
concerns mirrored what the Group had discussed—that systems change, which tracked meaningful
data, and avoided agencies working in silos would address many of the issues people living in
transition currently face. Copies of the Working Group minutes and the presentation outlining
community feedback can be found at Appendix I.



  22
     Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 136 of 169



                                                                 Olmstead Plan 2017-
                                                                               2020

The 2017 Olmstead Plan

Working with the information gathered in 2016, the Olmstead Working Group has created a multi-
year Plan around the same 9 priority areas that were the focus of the 2016 Plan. Each action step in
each priority area has a measurable, trackable, and meaningful goal that will lead the District into
2020 with a cross-agency system that is comprehensive and based more on an individual’s
preferences and concrete goals while in transition. The Plan incorporates the work accomplished
through No Wrong Door, as well as the District’s discharge planning efforts to ensure self-awareness
and cohesiveness around the District’s efforts.

To report on the progress toward the goals of the 2017 Plan, the Olmstead Working Group will
continue to meet quarterly to discuss agency progress in meetings open to the public. Additionally,
the quarterly reports and meeting minutes will continue to be posted to ODR’s website. The District
will host at least two (2) Olmstead related forums to discuss the published Plan and our progress
with stakeholders each year, and the community may submit feedback there or at any time by
contacting ODR or by using the Olmstead email address, olmstead@dc.gov.




  23
      Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 137 of 169



                                                                   Olmstead Plan 2017-
                                                                                 2020

                                   SECTION 2:
                             The 2017 Olmstead Plan

I. Strategic Priorities for 2017
In addition to the quantitative transition goals, the Olmstead Working Group has identified nine
strategic areas in which the District must improve data collection and the provision of services and
supports. While there is certainly overlap among these, for organizational purposes each is
presented separately here. The nine areas (presented alphabetically) are:

          A Person-Centered Culture
          Community Engagement, Outreach and Training
          Employment
          Housing
          Intake, Enrollment and Discharge Processes
          Medicaid Waiver Management and Systems issues
          Quality of Institutional and Community-Based Services, Providers and Workforce
          Supporting Children and Youth
          Wellness and Quality of Life


In each strategic area, this plan details:

The Backdrop. The importance of the issue and some of the specific challenges in DC’s current
operations, both for institutions and for providers of home and community-based services.

The Vision. Where work in this area is headed and aspirations for the end result.

The Data. What is currently known and what is missing.

Key Problems. The barriers and challenges that make it difficult to achieve goals in this area.

Action Steps and Lead Entities. Needed actions and the agencies and entities that will take the lead
  24
     Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 138 of 169



                                                                    Olmstead Plan 2017-
                                                                                  2020

on pursuing them, and be accountable for results.



                                    2017 Olmstead Plan
Priority Area #1: Develop A Person-Centered Culture Across All Long-Term
Services and Supports Agencies
Why is this important?

Person-centered thinking is a philosophy underlying service delivery that supports people in exerting
positive control and self-direction in their own lives. Person-centered thinking is important for the
promotion of health, wellness and safety, and for supporting people with disabilities to be valued
and contributing members of the community.

While the use of person-centered thinking is important in all service contexts, its adoption by service
providers working with people transitioning out of institutionalized settings is particularly crucial. It
can increase the likelihood that service plans will be used and acted upon, that updating service
plans will occur “naturally,” needing less effort and time, and that the person’s ability to lead a
fulfilling, independent life will be maximized.

What is the Vision?

The vision is for a culture that deeply respects each person’s right to make independent decisions
about all facets of his or her life. We envision an LTSS system that fully embraces person-centered
thinking – in the kinds of services and supports that are provided, they ways in which they are
provided and the central role of people with disabilities in all aspects of decision-making about the
programs and services they wish to utilize.

What are Some of the Challenges the District Faces?

The road to culture change is long. While a few departments have had notable success in fully
embedding person-centered thinking and practice into their culture and work, the levels of
awareness, capacity, and competence across the city government are uneven and can vary
depending on agency or source of funding.




  25
     Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 139 of 169



                                                                    Olmstead Plan 2017-
                                                                                  2020

Action Steps, Lead Entities and Timeframes
The District’s No Wrong Door initiative has articulated and is moving forward on a series of specific
objectives for establishing a person-centered culture. These objectives center around improved
accountability for the use of person-centered practice; widespread training in the methodology to
increase capacity; and a reduction in duplicative intake and planning processes that tend to
undermine person-centered approaches.

No Wrong Door’s cross-agency Leadership Council and project team will lead the work to
accomplish the following objectives during the first year of the city’s implementation grant (fiscal
year 2016):

a) The NWD team has piloted a multi-agency Person-Centered Training (PCT) program where eleven
NWD PCT trainer candidates and two mentor candidates have been successfully trained and will
conduct independent trainings in FY 2017. This infrastructure will allow the training initiative to be
sustainable and for staff in public and community Long Term Supports and Services (LTSS) agencies
to continue to be training in person-centered practices (PCP). The team also completed a PCT
Alignment Analysis and a Current State of PCT Report, both of which were shared with NWD
Leadership. The interagency working group on PCP continues to meet with the purpose of
identifying cross-agency commonalities, gaps, and recommended practices. DC is the first state in
the nation to expand PCT Learning Community to all LTSS learners. As a result of these efforts, the
NWD project trained over 200 staff in NWD Person-Centered Practices from the 5 Core agencies and
community partners.

b) DHCF, in collaboration with DDS and DCOA, issued a Request for Proposals (RFP) for a new Multi-
Agency Case Management System that supports NWD eligibility, enrollment and access to LTSS. An
inter-agency working group developed the RFP and will select the vendor and oversee the
implementation of the system.

c) The NWD team, in partnership with the Georgetown University’s National Center for Cultural
Competence (NCCC), finalized a review of intake and public information approaches. NCCC provided
recommendations that support better outreach and engagement with people in need of LTSS and
their families, focused on approaches that reflect stronger cultural and linguistic competence.
Additionally, an inter-agency subcommittee was developed to make recommendations for cross-
agency approaches, with representatives from all participating LTSS agencies, with co-chairs from
DBH and the NWD project team.


  26
     Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 140 of 169



                                                                  Olmstead Plan 2017-
                                                                                2020

d) The NWD staff and cross-agency Leadership Council have been working with a marketing firm to
develop a NWD Logo and Interagency Marketing Strategy with broad stakeholder input, which
included over five hundred stakeholder surveys across LTSS, two community meetings, three LTSS
inter-agency meetings, and a joint inter-agency/stakeholder meeting. The NWD team also produced
two NWD e-newsletters sent to four hundred LTSS stakeholders.

e) The NWD team issued a Request for Proposals (RFP) for a cross-agency resource portal that
includes 211 information and more, for use by government agency staff, providers, people in need
of Long-Term Supports and Services (LTSS) and their families. The Resource Portal will reflect the
work of the branding and marketing consultant.

f) NWD staff completed a Current State Assessment of intake and eligibility processes including
Process Maps and a Crosswalk for all 5 core LTSS agencies, which was shared with NWD Leadership
Council to inform the recommendations for future actions.

g) DCOA, in collaboration with DHCF and DC’s HHS contractor for Medicaid cost allocation,
completed a final DCOA cost allocation plan for FY17 highlighting administrative expenditures to be
claimed for federal matching. The plan was submitted to CMS for approval in September 2016. Cost
allocation information was included in the DHCF/DCOA MOU, executed in September 2016.

h) DDA has created a new “front door” tool (i.e., the tool and processes for intake and eligibility)
that uses nationally recognized PCT tools and aligns with all NWD expectations. This was shared with
NWD Leadership Council.

Action Step 1.1: Develop and Implement Person-Centered Policies Across All NWD
Core LTSS Agencies.
Year 1: Develop and recommend clear expectations and competency criteria standards for intake
staff consistent with use of person-centered approaches

Year 2: Host community meetings to garner stakeholder feedback on the person-centered policies
and procedures for all NWD Core LTSS agencies’ intake staff.

Year 3: Finalize model policies and procedures for all NWD Core LTSS agencies’ intake staff
consistent use of person-centered approaches




  27
       Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 141 of 169



                                                                   Olmstead Plan 2017-
                                                                                 2020

Performance Metric(s):

    # of NWD Core LTSS agencies that have implemented person-centered service protocols
    # of NWD Core LTSS intake staff that have completed person-centered training
   # of HCBS provider staff who have completed person-centered training
Action Step 1.2: Add person-centered practice standards to service planning
personnel’s employee performance goals in all NWD Core LTSS agencies.
Year 1: Develop a model of person-centered practice standards and goals that can be incorporated
into employee performance measures.

Year 2: Offer training and technical assistance to NWD Core LTSS managers and staff on including
person-centered standards and goals to support implementation of person-centered practices.

Year 3: Develop model person-centered position descriptions for NWD Core LTSS agencies’ service
planning personnel.

Performance Metric(s):

       % of NWD LTSS Core Agencies’ employee performance measures linked to person-centered
        practices
       % of HCBS providers employee performance measures linked to person-centered practices
Action Step 1.3: Develop procedures and protocols for supporting family members
and others in a person’s support network to ensure that plans accurately and
continuously reflect the individual’s preferences and needs. (NWD)

Year 1: ‘Develop Person Centered Planning Implementation Guidance’ in partnership with
stakeholders identifying best practices for supporting families in person-centered planning for NWD
Core LTSS agencies and providers.

Year 2: Develop Person Centered Planning tools to aid families in learning about person-centered
practices and keeping track their family member’s person-centered goals.

Year 3: Use the LifeCourse Framework developed through the National Supporting Families
Community of Practice, which DC participates in, to finalize policies and protocols in partnership
with NWD Core LTSS agencies.


  28
     Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 142 of 169



                                                                  Olmstead Plan 2017-
                                                                                2020

Priority Area 1 Metrics:                                      FY17        FY18         FY19
# of core LTSS agencies that have implemented person-         1           2            3
centered service protocols
% of NWD LTSS Core Agencies’ intake employee                  Baseline    10%          10%
performance measures linked to person-centered practices

# of core LTSS staff that have completed person-centered 75               100          100
training
# of HCBS provider staff who have completed person- 75                    100          100
centered training

Priority Area #2: Community Engagement, Outreach and Training
Why is this important?
A robust, transparent system of Long Term Service and Supports requires the active participation of
people with disabilities, family members and caretakers, advocates and local service providers. The
active engagement of broad stakeholders also demonstrates the District’s commitment to
supporting people to make their own choices and lead their lives as they choose. Finally, ensuring
people with disabilities are involved and engaged will keep agencies and providers focused on the
right outcomes, and ensure they are addressing the barriers that people are facing every day –
many of which may not be obvious to people who are not living through the experience.

What is the Vision?

We envision a wide variety of high-impact community engagement, outreach and training strategies
to ensure people with disabilities have ongoing, meaningful involvement in planning for, and
executing, their own service and support plans. We envision an engagement, outreach and training
infrastructure and support system that is efficient, effective, and person-centered; and we envision
government commitments in these areas that are not only transparent to the community, but are
met in the defined timeframes.

What are Some of the Challenges the District Faces?

Limited community engagement opportunities. One of the key principles of the National
Supporting Families Community of Practice is that: “Individuals and families are truly involved in
policy making so that they influence planning, policy, implementation, evaluation and revision of the
practices that affect them. Every program, organization, system and policymaker must always think
about a person in the context of family.” The District, which participates in the National

  29
     Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 143 of 169



                                                                    Olmstead Plan 2017-
                                                                                  2020

Community of Practive, is working towards ways to more systemically engage people with
disabilities, families, caregivers, advocates, providers, and other stakeholders so that our policies
and practices that guide and regulate systems of support are developed with input and feedback
from the people who access them.

Current outreach misses key targets. Finding and engaging at-risk populations and developing
messages that resonate across all stakeholder groups can both be difficult. That said, current
outreach and information dissemination across agencies and settings is not always sufficiently
coordinated, resulting in duplication and confusion among recipients of the material. Furthermore,
the District does not currently measure the effectiveness of its outreach efforts.


Planned Training. Community trainings tend to be general or conducted ad hoc, rather than
following a plan that is based on a needs analysis, goal setting, and attendee feedback. There are no
District-wide training goals or basic training expectations for all agency staff that set a standard of
competency across the district to ensure that trainings are adequately addressing receipts needs.
. Trainings are often conducted in places that are not convenient for attendees and they are rarely
evaluated in a meaningful way.

Action Steps, Lead Entities and Timeframes

Through the No Wrong Door initiative, DC has made strides in moving toward a unified approach to
community engagement, outreach, and training. The NWD Stakeholder Engagement Workgroup
developed a comprehensive contact list across all affected communities and convened the Outreach
or Public Engagement staff at each NWD partner agency to brainstorm strategies for better work
and inter-agency collaboration. The Workgroup also conducted several stakeholder engagement
sessions and held preliminary focus groups with people with I/DD, physical disabilities, older adults,
District-wide intake staff, and ADRC staff.

Action Step 2.1: Develop and disseminate policy and protocols to increase
linguistically and culturally diverse stakeholder involvement in the development,
implementation and ongoing evaluation of NWD Core LTSS agencies’ engagement and
outreach activities.
Year 1: Develop and finalize an assessment of linguistic and cultural competence for NWD Core LTSS
agencies intake processes.




  30
       Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 144 of 169



                                                                   Olmstead Plan 2017-
                                                                                 2020

Year 2: Develop cultural and linguistic competency factsheets of guiding principles for NWD Core
LTSS agencies intake, outreach, and service planning personnel.

Year 3: Develop model cultural and linguistic competency policies and procedures, and a cultural
and linguistic framework for NWD Core LTSS agencies to support culturally and linguistically
competent practices.

Performance Metric(s):

       # of people reached through NWD Core LTSS agencies’ outreach activities

       # of NWD Core LTSS agencies’ outreach activities and resources presented in languages
        other than English


Action Step 2.2: Develop mandatory training for front line staff of District NWD
partner agencies about the key plans and practice changes being developed through
NWD.

Year 1: Finalize NWD Person-Centered Practices Training for Core NWD LTSS agencies.

Year 2: Update NWD Person-Centered Practices training surveys to better collect participant
feedback, and develop a unified survey tracking tool.

Year 3: Update NWD Person-Centered Practices Training to reflect the participant feedback and
NWD practices.

Performance Metric(s):

       # of NWD training sessions receiving positive participant rating


Action Step 2.3: Develop a unified messaging and marketing “look” for outreach
materials and replicate on all No Wrong Door partner agencies’ websites. (NWD)

Year 1: Create NWD unified marketing and branding materials for distribution.

Year 2: Develop NWD webpage to be represented on all NWD Core LTSS agencies’ websites.


  31
     Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 145 of 169



                                                                   Olmstead Plan 2017-
                                                                                 2020

Year 3: Assess user experience for NWD webpage to enhance NWD webpage utility.

Performance Metric(s):
           ● # of website hits per month

Action Step 2.4: Maintain and respond to inquiries at the olmstead@dc.gov e-mail
address. Provide current Olmstead data online, available for public review. Host
quarterly Olmstead Working Group meetings, as well as two community forums, open
to the public.

Performance Metric(s):

              # of community members attending Olmstead-related meetings/forums

Priority Area 2 Metrics:                                     FY17        FY18        FY19
# of people reached through LTSS outreach activities         100         125         125
# of outreach activities and resources presented in          3           5           5
languages other than English
# of NWD training sessions receiving positive participant    Baseline    25          35
rating
# of website hits per month                                  Baseline    35          50
# of community members attending Olmstead-related            60          75          90
meetings/forums


Priority Area 3: Employment

Why is this important?

Competitive and integrated employment – and the access to stable housing that it can bring – is a
key pathway to the middle class. For people with disabilities, also increases connections to the
community, builds self-confidence and can lower rates of isolation and depression. The District
gains much from the perspectives and talents people with disabilities bring to the workforce, in
addition to their positive impact on the economy in wages earned, taxes paid, and goods and
services purchased.

What is the Vision?

  32
     Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 146 of 169



                                                                    Olmstead Plan 2017-
                                                                                  2020

All working-age people should have access to – and be prepared for -- competitive and integrated
employment opportunities that meets their individual interests, preferences and informed choices.
Pursuing these opportunities is the first option explored in publicly-funded services and people with
disabilities must have the support The District of Columbia strives to be a model employer of people
with disabilities by providing appropriate supports and services to sustain the vision.

What are Some of the Challenges the District Faces?

Disproportionate unemployment for people with disabilities. There is a significant gap in
employment rates between DC residents with and without disabilities. According to the Census
Bureau, 31% of DC residents with disabilities are employed, compared with 72% of people without
disabilities. For working age District residents with cognitive disabilities (defined as having serious
difficulty concentrating, remembering, or making decisions because of a physical, mental, or
emotional condition) only 27% are employed.vii The most current data collected in 2013 show that
only 13% of people with intellectual and developmental disabilities supported by DDA were
competitively employed, slightly below the national rate of about 15%.viii Many young people with
disabilities are not successfully transitioning from school to work.

Support structures need strengthening. Agencies and community providers working to support
customized employment for people with disabilities need targeted support to build capacity, ensure
efforts utilize best practices in the field, and systems are coordinated and aligned. While long-term
employment supports are available through the HCBS IDD waiver, the EPD waiver does not offer
such supports. Transportation, a critical work support, is also a barrier for many.

Larger employment trends in the District.ix The District’s economy is thriving in many respects, with
an overall unemployment rate of only 6.1% and demand for middle and high-skilled jobs improving
steadily. However, there are also significant disparities in our city on several key economic
indicators. For example, nearly 30% of DC households earn only about half of the city’s median
household income. Similarly, while unemployment city-wide is low and declining, in Wards 7 & 8 it
remains in the double digits at 11.8 and 14.7% respectively. Further, unemployment amongst
certain populations, such as African Americans and youth is high and significantly exceeds the
national average.

The skills gap is an important factor in unemployment. Approximately 10% of DC residents have a
high school diploma or less and 50% of these individuals are unemployed or under-employed. In a
labor market where the demand for low skilled jobs is declining, the competition for low skilled jobs
can be substantial.

Action Steps, Lead Entities And Timeframes

  33
       Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 147 of 169



                                                                   Olmstead Plan 2017-
                                                                                 2020


Action Step 3.1: Review and realign (if necessary) structures across the workforce
development system to better support people with disabilities.

Action Step 3.2: Increase the capacity of staff across the Rehabilitation Services
Administration (RSA) through on-site training to support best practices.
Year 1: Identify and develop core vocational rehabilitation curriculum training for RSA vocational
rehabilitation (VR) staff to increase capacity to provide Person-Centered Training on an on-going
basis. Provide regular, mandatory training for RSA vocational rehabilitation staff based on policies,
procedures, protocols, best practices, and trends identified by the agency.

Year 2: Develop and implement a mentoring program for new staff to shadow and receive guidance
from experienced colleagues.

Year 3: All VR staff will use Person-Centered-Thinking concepts to develop employment goals for
persons served by RSA.


Performance Metric(s):

       % of Person-Centered Training courses completed by VR staff


Action Step 3.3: Increase the number of people with intellectual disabilities (IDD) and
serious mental health diagnoses or serious emotional disturbance (SED) who obtain
and maintain employment through better coordination of supported employment
services with the Developmental Disabilities Administration (DDA) and the
Department of Behavioral Health. (WIOA 1.5)


Year 1: Increase the number of VR Specialists to work specifically with people referred from DDA
Supported Employment Services to ensure VR Specialist to Client ratio of 1:150 is maintained.

Year 2: Coordinate with DBH to provide training for all VR counselors regarding mental health and
substance abuse treatment services available in the District. Review the DDS Protocol regarding

  34
       Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 148 of 169



                                                                    Olmstead Plan 2017-
                                                                                  2020

coordination of services between RSA and DDA, make necessary changes and provide training to all
DDA Service Coordinators and VR Specialists.

Year 3: Assign three VR counselors to work with all people referred from DBH for evidence based
supported employment services. Increase the number of VR Specialists to work specifically with
people referred from DBH to ensure VR Specialist to Client ratio of 1:150 is maintained.

Performance Metric(s):

       # of people with serious mental health impairments (MHI) whose case is closed successfully
        after obtaining competitive integrated employment
       # of people with DD/IDD whose case is closed as successful after obtaining competitive
        integrated employment

Action Step 3.4: Increase the number of people with intellectual disabilities (IDD) and
mental health impairments (MHI) who complete training programs that prepare them
for jobs in high demand fields, increasing the number of employment placements in
these fields.
Year 1: Obtain baseline data regarding performance outcomes for all current hospitality, health
care, IT, construction and security training providers with which RSA has agreements in order to
increase the number of effective training providers with agreements.

Year 2: Coordinate with DDA and DBH to increase the number of people with IDD or MHI served by
RSA who complete training in identified high demand industries and obtain employment in these
fields.

Year 3: Expand the provision of job readiness training for DCRSA job seekers, by both DCRSA
Business Relations Unit (BRU) staff and through contracts with provider agencies. Provide training to
counselors to ensure that they are able to use labor market information in assisting people to
develop employment goals that are consistent with the person’s strengths, needs, resources,
abilities, capabilities, and prepares the person for work that is available in high demand fields in the
District economy.

Performance Metric(s):


  35
      Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 149 of 169



                                                                   Olmstead Plan 2017-
                                                                                 2020

      # of people of working age supported by DDA who receive employment services from RSA

      # of people supported by DBH who receive employment services from RSA

      % increase in the number of people with intellectual and developmental disabilities (IDD)
       supported by RSA who complete post-secondary training programs in high demand
       industries
      % increase in the number of people with mental health diagnoses supported by RSA who
       complete post-secondary training programs in high demand industries


Priority Area 3 Metrics:                                     FY17              FY18           FY19
% of Person-Centered Training courses completed              33%               90%            100%
by VR staff

# of people with DD/IDD whose case is closed as              50                60             70
successful after obtaining competitive integrated
employment

# of people with mental health impairments                   100               110            120
whose case is closed successfully after obtaining
competitive integrated employment

# of people of people of working age supported by            200               225            250
DDA who receive employment services from RSA

# of people supported by DBH who receive                     500               525            550
employment services from RSA

 % increase in the number of people with                     Baseline          10%            10%
intellectual and developmental disabilities (IDD)
supported by RSA who enroll in complete post-
secondary educational/training programs in high
demand industries

% increase in the number of people with mental               Baseline          10%            10%
health diagnoses supported by RSA who complete
post-secondary training in high demand industries




 36
     Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 150 of 169



                                                                    Olmstead Plan 2017-
                                                                                  2020

Priority Area #4: Housing
Why is this important?
The need for accessible, affordable, and consistent housing is the very foundation for any individual
to obtain a stable, secure quality of life. Without housing, life is always in flux and focusing on
addressing other needs like employment, social activities, and self-care is made substantially more
difficult.

What is the Vision?

Quality permanent housing will be accessible, affordable, and available to all people with
disabilities.

What are Some of the Challenges the District Faces?

An increasingly constricted housing market. As a jurisdiction that is entirely urban, DC faces some
unique challenges. Residential and retail development are booming, creating a highly competitive
rental market not favorable for low-income people, especially for people who have been living in
long term care facilities for years, have limited sources of income, and need to secure housing to
return to the community.

Lack of a housing continuum. In the District, the most viable housing options for low-income
people with long term care needs (especially those under age 55), hover at two ends of the
spectrum: either in long term care facilities or in completely independent apartments or single
family homes. There are currently only three Assisted Living Facilities operating under the District’s
EPD Waiver Program, with a total of 46 beds. “Affordable housing” may be targeted for people in
the 50-80% Adjusted Median Income (AMI) level, meaning it is not affordable to people with
incomes at or below 30% of the area AMI.

Limited subsidies. For many people with disabilities who need rental assistance, housing subsidies
are not readily available. The DC Housing Authority stopped accepting new applications for housing
assistance in 2013 because there was no meaningful movement on its waiting list.


Homelessness. Ending homelessness is one of the District’s priority focus areas. In the homeless
services program, the Department of Human Services assessed 40% of singles and 16% of adult
heads of families entering shelters to have a disability in at least one of eight categories.x This
Olmstead plan recognizes that people with disabilities living in long term care facilities who want to

  37
       Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 151 of 169



                                                                    Olmstead Plan 2017-
                                                                                  2020

return to the community, and do not have a home, may be at risk of joining DC’s homeless
population.

Action Steps, Lead Entities and Timeframes

Action Step 4.1: Operate and track the Safe at Home Program to target vulnerable
District residents with a high risk of falls (DCOA and DHCD by December 2017).

Year 1: Establish a baseline for number of Safe at Home projects completed, and a method for
identifying and focusing on completion of priority projects.

Year 2: Establish a method for tracking success of priority projects.

Year 3: Demonstrate reduced risk of falls as a result of successful Safe at Home program
implementation.

Performance Metric(s):
       # of projects completed through Safe at Home

Action Step 4.2: Identify housing for individuals residing in nursing facilities who have
been referred to ADRC’s Community Transition Program because they want to live in
the community (DCOA by December 2017).

Year 1: Shift the focus of DCOA’s Housing Coordinator from general housing assistance to primarily
assisting Community Transition clients in identifying housing. Establish a baseline for number of
people who identified housing with the assistance of DCOA’s Community Transition Program.

Year 2: Increase the number of people who are assisted in finding housing through the Community
Transition Program by 10% compared to CY2017.

Year 3: Increase the number of people who are assisted in finding housing through the Community
Transition Program by 10% compared to CY2018.

Performance Metric(s):

   ● # of people who, during discharge planning within DCOA’s Community Transition Program,
     are successfully assisted in securing and sustaining permanent, affordable, suitable housing.


  38
     Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 152 of 169



                                                                   Olmstead Plan 2017-
                                                                                 2020

Priority Area 4 Metrics:                                  FY17            FY18            FY19
# of projects completed through Safe at Home       Baseline       10%             10%
# of people who, during discharge planning         Baseline       10%             10%
within DCOA’s Community Transition Program,
are successfully assisted in securing and
sustaining permanent, affordable, suitable
housing.



Priority Area #5: Intake, Enrollment and Discharge Processes

Why is this important?

Consistent, coordinated and person-centered intake, enrollment and discharge processes increase
people’s decision-making power and reduce potential barriers to community integration. Further,
streamlined processes reduce duplication and save resources that can be redirected elsewhere.

What is the Vision?

The District seeks intake, enrollment and discharge processes that are easy to access, efficient,
coordinated, transparent and reflect throughout a person-centered approach. The vision is that
discharge planning begins on the day of a person’s admission into a facility and that all needed
discharge services and support start on the day a person leaves institutional care. In addition, all
people with disabilities and their family members and supporters who encounter the LTSS system
understand these processes and can utilize them seamlessly.

What are Some of the Challenges the District Faces?

Limited Data and Information Sharing. One of the principal barriers to seamless intake, enrollment
and discharge processing is the inability of multiple involved agencies and partners to easily share
information and data. This delays processing and necessitates duplication of work. At best, this is
frustrating for consumers, but it can also have a negative impact on their choices, well-being and
successful integration into the community.

Staff capacity. Staff from multiple agencies involved in multiple processes often do not have the
full-system knowledge they need to effectively help people navigate through to a successful
outcome. In addition, although most DC human services agencies have trained staff on person-

  39
     Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 153 of 169



                                                                    Olmstead Plan 2017-
                                                                                  2020

centered thinking and planning, the full culture shift needed to infuse all of these processes with this
approach has not yet been achieved.

Public understanding and awareness. Given the complexity of these processes, and a lack of a
unified communication effort, it is not surprising that much of the public that would be eligible for
LTSS has a limited or inaccurate understanding of what is available and how to access it.

Action Steps, Lead Entities and Timeframes

Action Step 5.1: Develop a “person-centered profile” for use in NWD Core LTSS
agencies with common information that can be collected by referral sources or state
systems and shared to avoid duplication of effort.

Year 1: Develop a model person-centered profile for use across NWD Core LTSS agencies.

Year 2: Develop a template for agency-specific data collection protocols for the common person-
centered profile information.

Year 3: Develop model implementation guidance on the use of person-centered profile across all
NWD Core LTSS agencies.

Action Step 5.2: Implement an interagency case management system.

Year 1: Award interagency case management contract. Begin system development.

Year 2: Finalize system and train partner agency staff on new system for launch.

Year 3: Full implementation of interagency case management system.

Action Step 5.3: Develop guidance and training for case managers and service
coordinators to ensure that the plans they create at intake and enrollment reflect a
person’s preferences and needs, and plans are adjusted as necessary.

Year 1: For EPD Waiver case managers, implement quality assurance and monitoring strategies to
review the inclusion of personal goals and health and safety risks in service plans.

Year 2: For EPD Waiver case managers, continue implementation of quality assurance and
monitoring to review the inclusion of personal goals and health and safety risks in service plans.

  40
     Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 154 of 169



                                                                    Olmstead Plan 2017-
                                                                                  2020

Year 3: For EPD Waiver case managers, continue implementation of quality assurance and
monitoring to review the inclusion of personal goals and health and safety risks in service plans.

Action Step 5.4: Increase the number of nursing facility discharges through
improvements to DCOA’s Community Transition Program.

Year 1: Shift the focus of DCOA’s Housing Coordinator from general housing assistance to primarily
assisting Community Transition clients in identifying housing. Broaden the role of community
transition staff to include assisting MFP Outreach Coordinator in outreach work to nursing facilities.
Draft and publish rule establishing the Community Transition Service in the EPD Waiver providing up
to $5,000 per person for household set-up and transition expenses for people transitioning from
nursing facilities to the community.

Year 2: Implement the Money Follows the Person Sustainability Plan including broadening the role
of both community transition staff and DCOA’s External Affairs and Communications Team to
include targeted outreach to nursing facilities on home and community-based services (previously
provided exclusively by MFP outreach coordinator). Support EPD Waiver Case Managers through
training and collaboration in taking on the new role of transition coordination. Implement the
Community Transition Service in the EPD Waiver providing up to $5,000 per person for household
set-up and transition expenses for people transitioning from nursing facilities to the community.

Year 3: Continuing to support EPD Waiver Case Managers through training and collaboration in
taking on the new role of transition coordination.

Performance Metric(s):
     # of clients transitioned into the community with the assistance of DCOA’s Community
       Transition Program

Priority Area 5 Metrics:                                       FY17        FY18         FY19
%of EPD case managers that participated in training            Baseline    +10%         +10%
% of EPD waiver participants who have service plans that       86%         90%          95%
address their personal goals
% of EPD waiver participants who have service plans that       80%         86%          90%
address their health and safety risks
# of clients transitioned into the community with the help     45          50           55
of DCOA’s Community Transition Program

Priority Area #6: Medicaid Waiver Management and Systems issues
 41
     Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 155 of 169



                                                                   Olmstead Plan 2017-
                                                                                 2020

Why is this important?

Home and community-based services (HCBS) offered through Medicaid Waiver programs are the
backbone of the support system that people with disabilities need to live or remain in the
community. The development and implementation of these Medicaid Waiver services must be cost
effective and sustainable, yet also sufficient to meet the needs of a wide range of people. The
effective management of the Medicaid Waivers improves access to the programs and increases
visibility, satisfaction and, for participating individuals, quality of life. Simpler applications and
systems can ensure a person with a disability understands the system and can make decisions on his
or her own behalf.

What is the Vision?

The District’s Medicaid Waiver HCBS services meet people’s varied needs so they can avoid
institutional services altogether, or minimize a necessary stay and transition back into the
community without delay and receiving services on the day of discharge. People with disabilities are
fully integrated in the community and able to live as independently as they can.

What are Some of the Challenges the District Faces?
Needed service Improvements. Medicaid Waiver services would be significantly improved through
the increased use of technology to supplant some paid supports and implementation of self-
directed services to increase choice and control on the part of people receiving services. People
with disabilities in the District also need a broader range of services and supports, with an emphasis
on employment.
Process Consistency. Medicaid Waiver service enrollment processes can be inconsistently followed
and not maximally aligned across agencies and providers. As a result, people may exit institutional
care without services being fully in place. A lack of coordinated communication protocols for
stakeholders and the public at large exacerbates process concerns.
Trained Workforce. Service providers must have full knowledge about community resources and
services as well as discharge planning and service enrollment processes. They must understand and
be able to apply the principles of person-centeredness.

Unserved Populations. In the District people diagnosed with DD, but not ID, as well as people with
brain trauma/injury resulting in significant cognitive impairments after age 18 are not eligible for
DDA services. If they are not physically disabled, they are not eligible for services under the EPD
program either.

  42
       Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 156 of 169



                                                                    Olmstead Plan 2017-
                                                                                  2020

Costs. Medicaid Waiver costs continue to grow approximately 5% per year.

Action Steps, Lead Entities and Timeframes

Action Step 6.1: Develop the Individual and Family Supports Medicaid Waiver
program for people with IDD who live in family homes, including services targeted to
help families continue their support. (DDS, DHCF by December 2017)

Year 1: Review pre-existing service definitions (and the feasibility of adding new services) in
preparation for the HCBS waiver renewal.

Year 2: Research individual and family support services across different jurisdictions.

Year 3: Develop and Initiate implementation of the Individual and Family Services (IFS) waiver.

Performance Metric(s):

       % decrease in average length of IDD Waiver application processes for those enrolling in
        waiver services in DDA

Action Step 6.2: Conduct training on how to access Medicaid Waiver services and
troubleshoot during enrollment for agency, provider, DCOA lead agency, LTC facility,
and hospital staff involved in the EPD Waiver process (DHCF, ADRC, DOH by May
2017).

Action Step 6.3: Assure quality in the newly implemented Participant Directed
Services Program, allowing people receiving EPD Waiver services to have
responsibility for managing and directing all aspects of service delivery, including who
provides the services and how the services are provided (DHCF by December 2017).

Action Step 6.4: Implement complaint tracking and management system for the EPD
Waiver Program.

Priority Area 6 Metrics:                                          FY17        FY18        FY19
% decrease in average length of IDD Waiver application             15           15         10

  43
       Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 157 of 169



                                                                Olmstead Plan 2017-
                                                                              2020

processes for those enrolling in waiver services in DDA
(business days)
Average EPD and IDD Waiver enrollment times.

# of public events/participants on LTSS system access and
Medicaid Waiver protocols and processes.

# of PDS Program participants who expressed satisfaction     Baseline     +10%       +10%
with services
%of EPD Waiver complaints investigated within 7 days            80         86          90


% of EPD Waiver critical incident investigations that were      50         75          86
completed and closed



Priority Area #7: Quality of Institutional and Community-Based Services,
Providers and Workforce Leaders: DHCF, DCOA, DDS)

Action Step 7.1: Reduce the number of nursing facility admissions by increasing
accessibility to community-based services.

Year 1: Improve tracking mechanism for DCOA’s Options Counseling service and establish a baseline
for number of people served through DCOA’s Options Counseling service. Note: Options Counseling
is a person-centered discussion to assist an individual with understanding their long term care
options and empowering them to make choices based on personal preference

Year 2: Increase the number of people served through DCOA’s Option Counseling service by 10%
compared to CY2017. Develop a customer service tracking mechanism with the goal of correlating
options counseling with reduced incidence of nursing facility admission.

Year 3: Increase the number of people served through DCOA’s Option Counseling service by 10%
compared to FY2018, and continue to improve customer service tracking.

Performance Metric(s):
       # of people receiving Options Counseling service through DCOA.



  44
       Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 158 of 169



                                                                  Olmstead Plan 2017-
                                                                                2020

Action Step 7.2: Assess and reduce duplication of services offered by Medicaid and
DCOA (DHCF and DCOA by September 2017).

Year 1: Reduce duplication by tracking Case Management across DC funding sources; assisting DCOA
grantees in becoming EPD Waiver providers; and establishing procedures to ensure against
duplication for clients transitioning from one DC Case Management funding source to another.

Year 2: Establish a training and referral process for EPD Case Managers to ensure understanding of
DCOA’s Senior Service Network, when it is appropriate to make referrals, and when it is appropriate
for EPD Case Managers to access community service independently.

Year 3: Establish a baseline for tracking Medicaid service expenditures to improve service
coordination and further reduce duplication in DHCF and DCOA case management services.

Performance Metric(s):
       # of DHCF and DCOA case management trainings completed collaboratively by both agencies
        annually.
       % of Medicaid beneficiaries using EPD Waiver services who also received assistance through
        DCOA’s Senior Service Network

Action Step 7.3: Review and strengthen regulatory options to more effectively deal
with quality issues when they arise (DHCF, DDS, DBH, DOH by December 2016).

Year: 1 Review agency and provider performance data from Provider Certification Reviews (PCRs),
Provider Performance Reviews (PPRs), incident management and health and wellness standards to
identify and address deficiencies in the DDA/DDS service delivery system.

Year 2: Identify specific providers with deficient performance based on year one data, and take
appropriate actions, including, but not limited to, technical assistance or enhanced monitoring.

Year 3: As needed, update policy and procedures and amend applicable regulations to allow for
stronger sanctioning of providers.

Performance Metric(s):
• % of waiver providers that pass certification on the initial provider certification review (PCR)
• % of people who receive the services for which they have been approved/authorized
• % decrease in number of people receiving supports from DDA in facility-based day programs (for

  45
     Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 159 of 169



                                                                  Olmstead Plan 2017-
                                                                                2020

those spending 4 or more days per week in a day facility)

Action Step 7.4: Review all providers’ Language Access plans to ensure residents with
limited English proficiency have access to linguistically and culturally appropriate
services.

Year 1: Update all provider review tools by adding questions specifically addressing compliance with
DDA’s Language Access plans and policies.

Year 2: Analyze data from the provider review tools (completed annually) to verify that all providers
have Language Access plans and policies in place ensuring residents with limited English proficiency
have access to linguistically and culturally appropriate services.

Year 3: Review case records for consumers with limited English proficiency to gain insight on what
barriers still exist in terms of accessing services.

Action Step 7.5: Create a customer satisfaction survey to cover the five components
of quality described above

Action Step 7.6: Strengthen assurance of EPD Waiver provider standards from
provider enrollment to monitoring, and at three-year recertification.

Action Step 7.7: Establish EPD Waiver provider report card.

Action Step 7.8: Convene a monthly In-Home Supports Task Force

Priority Area 7 Metrics:                              FY17     FY18                   FY19
# of people receiving options coubseling through DCOA Baseline
# of DHCF and DCOA case management trainings Baseline
completed collaboratively by both agencies annually
# of Medicaid beneficiaries using EPD Waiver Services who Baseline
also received assistance through DCOA’s Senior Service
Network
# of people enrolled in the 1915 (i) and EPD Waiver Adult Baseline
Day Health Program
% of EPD waiver providers that meet requirements prior to 86       90                 95
providing services

  46
     Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 160 of 169



                                                                    Olmstead Plan 2017-
                                                                                  2020

%of EPD waiver providers that continue to meet 95                     100               100
qualifications
%of EPD Waiver beneficiaries selecting new provider          Baseline +10%              +10%
agencies who use the provider report card to inform
selection
% of waiver providers that pass certification on the initial   75%      80%                85%
provider certification review (PCR)
% of people who receive the services for which they have       75%      80%                85%
been approved/authorized.
% decrease in number of people receiving supports from         5%       10%                10%
DDA in facility-based day programs (for those spending 4
or more days per week in a day facility).




Priority Area #8: Supporting Children and Youth
Why is this important?



The number one predictor of post-school success for a student with a disability is paid work
experience LoBianco, T., & Kienert, H. (2013). Additionally, students with disabilities must be taught
requisite hard and soft skills, on a frequent basis, early and often to prepare them for the transition
to the world of work. DDS/RSA is currently working with Local Education Agencies (LEAs) to create
opportunities for children and youth students with disabilities to participate in a paid year-round
work experience, aligned to their career interest, prior to leaving school.



What is the Vision?
Children and youthStudents with disabilities have the opportunity to experience, at minimum, one
paid work experience in their field of interest, within in a competitive integrated environment, prior
to exit from high school.




  47
     Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 161 of 169



                                                                   Olmstead Plan 2017-
                                                                                 2020

Action Step 8.1: Develop an inter-agency plan to ensure that students with disabilities
who graduate with a certificate (rather than a diploma), have at least one community-
based, integrated paid work experience prior to school exit. (WIOA 3.2)
Year 1: Establish a MOA with the D.C. Office of the State Superintendent of Education (OSSE) to
identify schools to serve certificate track students and begin to draft MOAs with identified schools.
Coordinate with D.C. Public Schools (DCPS) to provide work experiences for students in the D.C.
Career Academy and for students participating in DCPS general exploration courses.

Year 2: Finalize MOAs with all schools that have identified students on certificate track to ensure
coordination of services to provide for work-based learning experiences prior to exit from school.
Collaborate in development of internship/worksites to provide work experiences.

Year 3: Attend pre-exit IEP meetings for all students on certificate track to ensure that appropriate
integrated post-secondary activities (i.e. training, education, employment) are identified.

Performance Metric(s)
(DOES, OSSE for reporting)

          ● % of students with IEPs of 504 Plans receiving at least one Pre Employment Transition
       Service each school year
          ● % of students with disabilities that have a community-based, integrated paid work
       experience

Action Step 8.2: Increase the timely submission and completion of applications for
adult DDA services for children with IDD who are in out of state residential facilities
(DDA, DCPS).

Year 1: Review referrals to identify the amount of time the processing of cases for children with IDD
transitioning from out of state facilities takes.

Year 2: Work closely with DCPS to improve the timely and accurate processing of comprehensive
applications, including the submission of all relevant diagnostic documentation.

Year 3: Continue to work with DCPS to identify additional ways DDA can assist in streamlining the
transition process.


  48
     Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 162 of 169



                                                                   Olmstead Plan 2017-
                                                                                 2020

Action Step 8.3: Develop NWD Person-Centered Practices curriculum and train
Mentor Trainers to deliver the training to NWD Core LTSS agencies and community
partners.

Achieved: Trained Mentor Trainers and 12 PCT trainers

Year 1: Offer NWD PCT training to government and provider staff and community partners at least
10x/ year.

Year 2: Work with various accreditation bodies to offer CEU credits for professional staff who attend
NWD PCT training.

Year 3: Create a PCT section of the NWD webpage that includes PCT resources, including tools and
webinars.



Priority Area 8 Metrics:                                                 FY17     FY18        FY19
% of students with IEPs of 504 Plans receiving at least one Pre          75%      80%         90%
Employment Transition Service each school year
# of students with disabilities that have a community-based,             50       75          100
integrated paid work experience
#/% of applications received for youth transitioning into adult DDA      75%      85%         85%
services that are approved on-time

Priority Area #9: Wellness and Quality of Life

Action Step 9.1: Increase inclusivexi daytime offerings for people with all abilities,
and provide technical assistance and training to improve staff capacity at all agencies
that provide community programming.
Year 1: Finalize and pilot “Inclusive Programing for All” training and gather feedback from
stakeholders.




  49
       Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 163 of 169



                                                                    Olmstead Plan 2017-
                                                                                  2020

Year 2: Train at least 50% of DCOA’s grantee network on “Inclusive Programing for All” training.
Develop agency-specific workgroups to assess the capacity for inclusive programming design within
DCOA, DCPL and DPR programs.

Year 3: Pilot “Inclusive Programming for All” with DCPL and DPR programmatic staff. Develop work
plan to enhance programmatic inclusiveness in DCOA, DCPL and DPR programs identified through
the program assessment.

Performance Metric(s):
       # of new fully inclusive daytime program offerings

       % of DCOA programmatic staff trained on “Inclusive Programming for All”

Action Step 9.2: Identify ways to give people with disabilities and older adults in the
District of Columbia better access to multiple transportation services, allowing for
greater mobility with dignity and independence, and easier integration in the
community

Year 1: DDOT will complete the accessDC study which will help identify implementation strategies to
improve access to specialized transportation services to older adults and PWD.

Year 2: Establish a working group of partner agencies to meet regularly and implement short-term
recommendations and identify funding for long term recommendations of the accessDC Study.

Year 3:
Partner agencies begin to implement long term strategies of accessDC study.

Performance Metric(s):
       # of people using at least 2 transportation providers

Priority Area 9 Metrics:                                        FY17       FY18     FY19
# of new fully inclusive daytime program offerings              Baseline

% of DCOA, DCPL and DPR programmatic staff/ grantee             Baseline
network trained on “Inclusive Programming for All”
#/% of people with disabilities using at least 2                Baseline   +10%     +10%
transportation services for which they are eligible


  50
       Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 164 of 169



                                                                   Olmstead Plan 2017-
                                                                                 2020



II. 2017 Quantitative Transition Goals
The District continues to set quantitative goals that measure performance in integrating people with
disabilities into the least restrictive environment possible, given each individual’s needs and the
available resources. Building on their 2016 Olmstead action steps (see Appendix A), the four core
service agencies (DCOA, DDS, DHCF and DBH) have set the following goals for 2017, with detail
following the table:




Agency           2017 Goal                 Detail
DCOA             45 transitions from        Following a stay of at least 90 days (see Action
                 institutional settings,      Step 5.5)
                 annually
DCOA             Establish a baseline
                 for number of people         2017 is the first year collecting this information
                 served through                from all ADRC programs and services as an
                 Options Counseling            indicator of improved access to home and
                 Services                      community-based services (see Action Step 7.1)
DDS              165 transitions from         Transition is from day supports in a congregate
                 day supports                  setting to a more integrated setting.

DHCF             30 transitions from          Unduplicated count from the transition goals of
                 institutional settings        other District agencies’ Olmstead goals.

DBH              70 transitions from          To home and community-based settings
                 Psychiatric Residential      Following stays of 187 days or more from Saint
                 Treatment Facilities          Elizabeths Hospital
                 (PRTFs) or Saint
                 Elizabeths Hospital
                 (SEH)


DCOA:
  51
     Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 165 of 169



                                                                    Olmstead Plan 2017-
                                                                                  2020

DCOA expects to maintain its quantitative Community Transition goal of 45 for 2017, including
people who have resided in a nursing facility for 90 days or more. This number does not
differentiate between Money Follows the Person and Non-Money Follows the Person clients as it
has in past years. DCOA is also committed to illustrating the District’s efforts to help improve access
to home and community-based resources by establishing baseline data for the number of people
were served through options counseling service. Over the next three years, DCOA will improve its
evaluation and data collection methods, with the goal of illustrating a correlation between
increased/improved option counseling services and reduction in institutionalization.

DDS:

In 2016 DDS is no longer tracking movement of people from Intermediate Care Facilities for People
with Intellectual Disabilities (ICFs) into the waiver due to its success in reducing the number of
people in ICFs and the size of those homes. DDS meets with each person living in an ICF at least on
an annual basis to discuss support options. At that time, the person’s needs are assessed and
he/she, along with his/her support team, determines whether they are in the least restrictive setting
to meet their needs.

DDS retains its goal of reducing the number of people receiving day supports in a congregate setting
by 100. Success is demonstrated by: 1) increased numbers of people engaged in competitive
integrated employment; 2) greater enrollment in Individualized Day Supports, Supported
Employment, or Small Group Day Habilitation; and/or 3) increased participation in community-
based Active Treatment for people living in ICFs.

DHCF:

DHCF maintains its goal of transitioning 30 people from institutional settings. In 2016, the goal was
increased from 20 to 30 to reflect the addition of the Adult Day Health Program. Based on actual
discharges from Long Term Care facilities and enrollment within 60 days in Medicaid home and
community-based services, this goal is consistent with performance over the year.

DBH:

DBH retained its 2016 goal in 2017 because 1) the goal is specific to people who have a length of
stay at Saint Elizabeths Hospital; and 2) fewer children are being placed in PRTFs because DBH has
been successful in collaborating with other agencies to provide alternative wrap-around care, when
possible, which diverts children and youth from residential care and also because
DBH instituted Psychiatric Residential Treatment Facility (PRTF) Placement Criteria in April 2011. All

  52
     Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 166 of 169



                                                                 Olmstead Plan 2017-
                                                                               2020

child-serving agencies seeking PRTF placements are required to complete a specific referral form
and submit it to the DC PRTF Review Committee, which is responsible for making the Level of Care
determination for individuals who are eligible for Medicaid reimbursement. The committee is
chaired by a psychiatrist, the DBH Associate Chief Clinical Officer, and is comprised of
representatives from Child and Family Services Agency, Department of Youth Rehabilitation
Services, the Office of the State Superintendent of Education, District of Columbia Public Schools,
Court Social Services and a parent advocate. The criteria are used to ensure that youth initially
placed in residential care as well as those reviewed for continued stay meet medical necessity for
that level of care. The implementation of the DC PRTF Review Committee and the utilization of the
PRTF Placement Criteria have also helped decreased the number of youth ultimately placed in PRTFs
for treatment.




  53
     Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 167 of 169



                                                                      Olmstead Plan 2017-
                                                                                    2020

                               Glossary of Acronyms

ADA: Americans with Disabilities Act
AFCH: Adult Foster Care Home
ALFs: Assisted living Facilities
APS: Adult Protective Services in DHS
ARDC: Aging and Disability Resource Center in DCOA
CFSA: Child and Family Services Agency
CMS: Center on Medicaid Services (federal agency)
CRFs: Community Residential Facilities
CSAs: Core Services Agencies (DBH subcontract)
DBH: Department of Behavioral Health
DCSRC: DC State Rehabilitation Council
DCHA: DC Housing Authority
DCOA: D.C. Office on Aging
DCPL: DC Public Libraries
DCPS: District of Columbia Public Schools
DCRA: DC Regulatory Authority
DD: Developmental Disabilities
DDC: DC Developmental Disabilities Council
DDOT: DC Department of Transportation
DDS: Department on Disability Services in DDS
DHCD: Department of Housing and Community Development
DHCF: Department of Health Care Finance
DHS: Department of Human Services
DMHHS: Deputy Mayor for Health and Human Services
DOC: Department of Corrections
DOES: Department of Employment Services
DOH: Department of Health
DPR: Department of Parks and Recreation
DYRS: Department of Youth Rehabilitation Services
EPD: Elderly and Persons with Disabilities
HAIP: Handicapped Accessibility Improvement Program in DHCD
HCBS: Home and Community Based Services
HRLA: Health Regulation and Licensing Administration in DOH
ICF/IDDs: Intermediate Care Facilities for individuals with Intellectual Disabilities
ICFs: Intermediate Care Facilities
ID:    Intellectual Disabilities

  54
     Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 168 of 169



                                                                Olmstead Plan 2017-
                                                                              2020

ID/DD: Individuals with Developmental and Intellectual Disabilities
ILOB: Independent Living Older Blind Program
ILS:   Independent Living Services
LOC: Level of Care
LOS: Length of Stay
LTSS: Long Term Services and Supports
MFP: Money Follows the Person Rebalancing Demonstration Grant
MH/BH: Mental Health/Behavioral Health
MHCRFs: Mental Health Community Residence Facilities
MTM: DC Non-Emergency Transportation
NCI: National Core Indicators
NWD: No Wrong Door
ODR: Office on Disability Rights
OSSE: Office of the State Superintendent for Education
PCP: Person-Centered Practice
PRTFs: Psychiatric Residential Treatment Facilities
RSA: Rehabilitation Services Administration in DDS
SILC: DC Statewide Independent Living Council
SIM: State Innovation Model
SNAP: Supplemental Nutrition Assistance in DHS Program
TANF: Temporary Assistance for Needy Families in DHS
VR:    Vocational Rehabilitation
WMATA: Washington Metropolitan Area Transit Authority




  55
      Case 1:18-cv-01901-EGS Document 74-2 Filed 07/19/21 Page 169 of 169



                                                                     Olmstead Plan 2017-
                                                                                   2020

                                           Endnotes
i  This does not include IDD HCBS Waiver providers.
ii DHS assesses the following categories of disability: “Alcohol Abuse,” “Drug Abuse,” “Both Alcohol
and Drug Abuse,” “Chronic Health Condition,” Developmental,” “HIV/AIDS,” “Mental Health
Problem,” and “Physical.”
iii Out of 3,355 unique individuals who received nursing facility services in FY16 paid for by Medicaid,

2,734 received services at an in-state facility, and 643 received services at an out-of-state facility.
Some individuals received services at both in-state and out-of-state facilities during the year.
iv All transitions listed are only transitions that were facilitated by the District through MFP and NHT.
v This total does not include assisted living facilities that do not receive Medicaid reimbursement.

There are several assisted living facilities in the District that only accept private-pay patients.
vi Led by DHCF, the SIM work brings together DOH, DBH, DHS, the Office of the DMHHS,

Councilmember Yvette Alexander’s office; community-based health and social service providers;
private health insurers and beneficiary advocates.
vii 2013 American Community Survey (ACS), U.S. Bureau of the Census.
viii John Butterworth et al., StateData: The National Report on Employment Services and Outcomes

(Institute for Community Inclusion (UCEDD) University of Massachussetts Boston 2014).
ix Data provided by the DC Department on Employment Services
x DHS assesses the following categories of disability: “Alcohol Abuse,” “Drug Abuse,” “Both Alcohol

and Drug Abuse,” “Chronic Health Condition,” Developmental,” “HIV/AIDS,” “Mental Health
Problem,” and “Physical.”
xi “ Inclusive Programming’ is the integration of all people, regardless of age and regardless of

functional ability, in leisure and recreational activities that are developed for the general community
population. Inclusive programming includes, but is not limited to using an inclusive approach to
recreation and leisure in many, diverse ways such as a.) administrative support, b.) nature of the
program, c.) nature of the activities, d.) environmental/logistical considerations, and e.)
programming techniques and methods—so that every resident can participate and benefit from a
typical recreation or leisure experience in the community.” Gaylord, V., Lieberman, L., Abery, B. &
Lais, G. (Eds.). (2003). Impact: Feature Issue on Social Inclusion Through Recreation for Persons with
Disabilities, 16(2) Minneapolis: University of Minnesota, Institute on Community Integration.
Available from http://ici.umn.edu/products/impact/162.
McGee, L. P., Anderson, L., & Wilkins, V. (n.d.). Office for the Aging: Livable NY- Inclusive Recreation
Services. Retrieved December 19, 2016 from
http://www.aging.ny.gov/LivableNY/ResourceManual/Index.cfm.




     56
